
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31



ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered
into as of October 10, 2002, by and among Tabin Corporation, an Illinois
corporation (the "Company" or "Seller"), and En Pointe Technologies Sales, Inc.,
a Delaware corporation (the "Purchaser").

R E C I T A L S

        WHEREAS, the Company is in the business of selling personal computer
products to corporate end users (the "Business"); and

        WHEREAS, Seller desires to sell to the Purchaser, and the Purchaser
desires to purchase from Seller, substantially all of the intangible assets of
Seller and certain inventory and tangible assets of Seller, but excluding any
and all liabilities of Seller, except as otherwise expressly set forth in
Section 1.4 hereof.

        NOW, THEREFORE, for and in consideration of the premises and mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties, and intending to be legally bound, the parties agree as
follows:

A G R E E M E N T

ARTICLE I
PURCHASE AND SALE OF ASSETS AND PURCHASE PRICE

        1.1    Purchase and Sale of Assets.    Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined in Section 2.1
below), Seller shall sell, convey, transfer, assign and deliver to Purchaser,
and Purchaser agrees to purchase, accept and assume, all of Seller's right,
title and interest in and to, all of the intangible assets owned by Seller and
used or useful in the operation of the Business (except for the Excluded
Liabilities (as defined in Section 1.5 below)) and certain tangible assets and
inventory of Seller set forth on Schedule 1.1(g) and Schedule 1.1(h),
respectively, attached hereto, free and clear of all Liens (as defined in
Section 3.10(d) below, subject to Sections 2.3(a)(x) and 2.3(a)(xi) below),
including, without limitation, the following and, in any case, excluding the
Excluded Assets (as defined in Section 1.6 below) (collectively, the "Purchased
Assets"):

        (a)  All customer lists and other customer information (including,
without limitation, addresses, telephone numbers, web site addresses, contact
person, etc.), all purchase agreements, all service and customer contracts and
all rights associated therewith;

        (b)  All vendor lists and other vendor information (including, without
limitation, addresses, telephone numbers, web site addresses, contact person,
etc.), all supply agreements, all vendor contracts, all warranty and service
contracts and documentation, rights and authorizations and all rights associated
therewith;

        (c)  All copyrights, patents, trademarks, trade names, service names,
service marks, trade secrets, know-how, processes, methods and procedures used
in or otherwise associated with the Business and all rights and good will
associated therewith, including without limitation (i) all telephone numbers
(including without limitation all 1-800, 1-866, 1-877 and 1-888 numbers); and
(ii) the Intellectual Property set forth on Schedule 3.12 attached hereto and
all other patentable material, patent applications and issued patents,
copyrightable material, copyright applications and issued copyright
registrations, and all electronic and magnetic media and other documents with
respect thereto, whether finished or work-in-process, and all documentation with
respect thereto,

1

--------------------------------------------------------------------------------




and all other intellectual property materials related to the Business; including
without limitation (A) all web site pages, sub-pages and IP addresses
specifically associated with the Company at or through www.tabin.com (the "Tabin
URL"), together with all scripts and compiled code for the Tabin URL, products
and systems associated with the Tabin URL and such web site pages, sub-pages and
IP addresses (collectively the "Company Systems"); (B) all HTML code for all
pages associated with the Tabin URL and the Company Systems; (C) the libraries,
database(s) and pages containing all content in relation to the Tabin URL and
the Company Systems; (D) at Purchaser's option, all computer hardware to support
the Tabin URL site, including all servers, switches; (E) all user, prospect,
vendor, supplier and customer databases associated with the Business, the Tabin
URL and/or the Company Systems; and (H) all other intellectual property rights
associated with the Business, the Tabin URL and/or the Company Systems, except
to the extent such assets include any Excluded Liabilities; provided, that if
Purchaser elects to use services such as the CNet Channel Online Order
processing system after the Closing, Purchaser will be responsible for and will
need to pay for post-acquisition costs in retrieving any necessary data from
such services (collectively, the "Company IP");

        (d)  To the extent assignable and subject to applicable regulatory
approvals, each of the Company's valid authorizations, permits and licenses
necessary to operate the Business;

        (e)  Copies of all of the Company's books, records and financial records
(whether in hard copy or computer format) relating to the Business and the
Purchased Assets purchased hereunder; and

        (f)    Any and all other intangible assets of whatever type or
description, including those intangible assets that are (i) reflected in the
balance sheet contained in the July 31, 2002 financial statements described in
Section 3.7 below, or (ii) used or useful in the operation of the Business,
except to the extent such assets have been disposed of in the ordinary course of
business since the date of such balance sheet or include any Excluded
Liabilities; and

        (g)  The tangible assets listed on Schedule 1.1(g) attached hereto; and

        (h)  The inventory to be agreed upon by Purchaser and Seller and listed
on Schedule 1.1(h) attached hereto.

        1.2    Purchase Price and Use; Earn Out.    (a) The aggregate initial
purchase price to be paid for the Purchased Assets (the "Purchase Price") to the
Company shall be equal to the sum of: (x) $1,000,000 for intangible assets;
(y) $145,000 for the tangible assets set forth on Schedule 1.1(g); and (y) an
amount for inventory to be agreed upon by Purchaser and Seller and listed on
Schedule 1.1(h) attached hereto, to be paid as follows: (i) the sum of $845,000
plus the amount for inventory to be agreed upon by Purchaser and Seller and
listed on Schedule 1.1(h) attached hereto shall be paid in cash by bank
cashier's check or certified check or by wire transfer to the Company at the
Closing (as defined in Section 2.1 below); (ii) $300,000 shall be paid to the
Company pursuant to the terms and conditions of a four-month Promissory Note in
substantially the form of Exhibit A attached hereto, executed and delivered to
the Company (the "Closing Note"), which shall be guaranteed by En Pointe
Technologies, Inc. pursuant to a Guaranty in the form of Annex I attached to the
Closing Note (the "Parent Guarantee"), subject to adjustment pursuant to
Section 1.3(c); provided, however, that Seller is required to immediately use
such portion of the cash component of the Purchase Price received at Closing as
is necessary to pay in full all indebtedness of the Company (except as otherwise
noted and except to the extent that such indebtedness has already been paid in
full prior to the Closing Date) owed to (i) LaSalle Bank, N.A. (partial
repayment only); (ii) IBM Credit Corp.; (iii) Deerbart Financial Services Co.;
and (iv) Ingram Micro in order to cause the release by each of such creditors of
all liens, encumbrances and security interests of each of such creditors against
any of the Purchased Assets (which may, at Purchaser's option, be paid directly
by Purchaser out of the cash component of the

2

--------------------------------------------------------------------------------

Purchase Price to be paid to Seller at Closing, as contemplated pursuant to
Section 2.3(vii) below, with the remainder, if any, paid to Seller).

        (b)  In addition to the Purchase Price to be paid to the Company, the
Company shall be entitled to receive earn-out compensation equal to
(i) twenty-five percent (25%) of the monthly Net Income from the Company
Post-Closing Business (as defined below) in excess of $50,000 per month PLUS
fifteen percent (15%) of the monthly Gross Profit from all sales of "TLS"
branded products for the one-year period ending on the day immediately preceding
the first annual anniversary of the first day of the first full month after the
month in which the Closing Date occurs (the "First Year Ending Date") and
(ii) twenty percent (20%) of the monthly Net Income from the Company
Post-Closing Business in excess of $50,000 per month PLUS fifteen percent (15%)
of the monthly Gross Profit from all sales of "TLS" branded products for the
one-year period beginning on the day after the First Year Ending Date (the
"Earn-Out Compensation"). The Earn-Out Compensation shall be calculated on a
three (3) month average and shall be paid to the Company quarterly in arrears
within sixty (60) days after the close of each such three (3) month period.

        (c)  For purposes hereof, the term "Net Income from the Company
Post-Closing Business" shall mean Branch Operating Income derived from revenues
generated by the Company's employees that are hired by the Purchaser in the
Company's Geographical Markets (including, but not limited to, the following
employees, if hired by Purchaser, that were located in Dallas, Texas, San Jose,
California, Denver, Colorado and Seattle, Washington: Nick Carter, Rusty Hollis,
John Beasley, George Garces, Alan Shipman, MikeWejrowski, John Sniffen, Gus
Michas and Nathan Ware) plus the Purchaser's current and future employees that
are located in or assigned to the greater Chicago Illinois and Milwaukee,
Wisconsin area in which Purchaser currently has an office (the "Chicago Branch
Office"), plus the benefit of Company Rebates allocated at a rate of 1.15% of
product cost of goods sold for the branch (subject to the modification of
Company Rebates set forth in Section 1.3(b) below), and specifically identified
MDF dollars, as may be mutually agreed on a "per marketing event" basis, shall
be allocated to the Chicago Branch Office. Purchaser and Seller agree that it is
the express intent of the parties hereto that all of the Company's employees who
are hired by the Purchaser in the Company's Geographical Markets will be
assigned to the Purchaser's Chicago Branch Office. The "Net Income from Company
Post-Closing Business" will be calculated using the Purchaser's Chicago branch
P&L (provided that no corporate overhead expenses of Purchaser will be allocated
to the Chicago, Illinois sales branch in making such calculation), adjusted for
those items that are not typically recorded at the branch level in the
Purchaser's general ledger (such as corporate level and centralized IT,
administrative, accounting, marketing, human resources and interest expense
items). The Company and Purchaser each agrees and understands that 50% of the
cost of Scott Ward's (or his replacement's) annual direct employment
compensation, including only wages, commissions and additional compensation,
will be included in the determination of "Net Income from the Company
Post-Closing Business" to a maximum of $100,000 during the first annual period
ending on the First Year Ending Date and $150,000 during the one-year period
beginning on the day after the First Year Ending Date

        (d)  For purposes hereof, the following additional defined terms shall
apply: (i) "Company's Geographical Markets" shall mean those locations where the
Company has either offices or employees prior to the Closing Date (i.e., the
Greater Chicago, Illinois area and Milwaukee, Wisconsin area); (ii) "Branch Net
Sales" shall mean, with respect to a particular branch office, gross sales of
products and services by the branch (including shipping, plus recognition of
previously deferred revenue) LESS newly deferred revenue, taxes and credits for
returns, rebates and adjustments; (iii) "Branch Gross Profit" shall mean, with
respect to a particular branch office, Branch Net Sales as recognized pursuant
to generally accepted accounting principles PLUS Sales Representative Rebates,
LESS related product costs of goods and services costs, costs of shipping

3

--------------------------------------------------------------------------------




and insurance and costs related to manufacturer, vendor and supplier RMA (Return
Merchandise Authorization) short credits; (iv) "Sales Representative Rebates"
shall mean, with respect to a particular branch office, rebates received from
manufacturers, vendors and suppliers designated by Purchaser as tied to specific
sale transactions; (v) "Company Rebates" shall mean rebates received from
manufacturers, vendors and suppliers, including mark-ups and load, that are
based upon broad levels of purchases and are not or cannot typically be tied to
a specific sale transaction; (vi) "Branch Operating Expenses" shall mean, with
respect to a particular branch office, expenses incurred in the operation of a
sales branch office including, but not limited to, direct expenses such as
wages, commissions, travel and entertainment expenses, rent and other fees and
taxes, and indirect expenses, including liability insurance (based upon branch
office revenue) and direct (non-administrative) employee benefit costs and
expenses, that are directly attributable to the branch office; (vii) "MDF" shall
mean, with respect to a particular branch office, Market Development Funds
provided by manufacturers, vendors and suppliers to be used for specific
marketing events and costs (often characterized as "Co-op Funds" by Purchaser);
and (viii) "Branch Operating Income" shall mean, with respect to a particular
branch office, the Branch Gross Profit LESS its Branch Operating Expenses.

        (e)  In addition to the foregoing, pursuant to the terms of the
Employment Agreement for Josh Tabin referred to in Section 2.3(a)(iii) below,
during the term in which the Company is entitled to receive Earn-Out
Compensation pursuant to this Section 1.2, Joshua Tabin will be eligible to
receive bonus compensation equal to two and one-half percent (2.5%) of the
monthly Net Income from the Company Post-Closing Business in excess of $50,000
per month.

        1.3    Purchase Price and Earn-Out Compensation Offsets and
Adjustments.    

        (a)  The Company understands and agrees that the Purchaser shall have
the absolute right to setoff against all or any portion of the payments due
pursuant to the Closing Note and against all or any portion of the Earn-Out
Compensation that may hereafter become due the full amount of any claims that
Purchaser may have for indemnity pursuant to the provisions of Section 9.2
hereof, and Section 11.3. Purchaser shall not exercise any setoff rights under
this subsection (a) without first giving Seller at least ten (10) business days
prior written notice of its intent to exercise such setoff rights.

        (b)  Cumulative with and not in lieu of any offsets or adjustments made
pursuant to Section 1.3(a), Section 1.3(c) and/or Section 1.3(d), the Company
understands and agrees that the principal amount of the Closing Note will be
reduced by $6 per average monthly gross profit margin dollar under $260,000
realized during the four months following the Closing Date (commencing with the
first full month after the month in which the Closing Date occurs) through
Purchaser's use of the Purchased Assets (based on the assumption that average
monthly sales of the Company are currently $2,080,000 per month with a Gross
Profit Margin Percentage of twelve and one-half percent (12.5%), or $260,000).
For example, if the gross profit margin dollars realized through Purchaser's use
of the Purchased Assets during such four-month period is equal to or less than
$210,000, the principal balance under the Promissory Note shall be reduced to
$0. For purposes hereof, the term "Gross Profit Margin Percentage" shall be
defined as the sum of the Chicago Branch Office Branch Gross Profit plus Company
Rebates for the Chicago Branch Office, calculated at a rate of 1.15% of product
cost of goods sold for such branch office, divided by the Chicago Branch Net
Sales. If Company Rebates increase or decrease by at least 0.20% (20 basis
points)—excluding Microsoft Company Rebates—during the period for which Seller
is entitled to receive Earn-Out Compensation from that calculated prior to the
Closing Date, Purchaser and Seller will prorate the Company Rebate allocated for
purposes of calculating "Net Income from the Company Post-Closing Business." In
this regard, Purchaser's base line percentage for Company Rebates is 1.7%.
Therefore, if Company Rebates for the whole Company (as operated post-closing by
Purchaser) as a percentage of COGS (cost of goods sold) for any given period in
which Seller is

4

--------------------------------------------------------------------------------




entitled to receive Earn-Out Compensation (X), is more than 1.9% or less than
1.5%, then the new formula for branch office Company Rebates (Y) shall be:
Y=(X/1.7)*1.15. Purchaser shall not exercise any setoff rights under this
subsection (b) without first giving Seller at least ten (10) business days prior
written notice of its intent to exercise such setoff rights.

        (c)  On the Closing Date, the Company understands and agrees that the
cash portion of the Purchase Price will be reduced by the amount of $3,879.36,
which amount represents a proration with respect to deferred costs and expenses
on specific service engagements assumed by Purchaser pursuant to Section 1.4
below with respect to which a deferred revenue balance exists.

        (d)  Cumulative with and not in lieu of any offsets or adjustments made
pursuant to Section 1.3(a), Section 1.3(b) and/or Section 1.3(c) above, the
Company understands and agrees that the Purchaser shall have the absolute right
to setoff against all or any portion of the payments due pursuant to the Closing
Note and against all or any portion of the Earn-Out Compensation that may
hereafter become due the full amount of any personal property taxes, sales taxes
or other taxes that Purchaser pays on behalf of Seller pursuant to the
provisions of Section 8.1 and 8.5 hereof or any other amounts that Purchaser
pays on behalf of Seller which Seller is obligated to pay pursuant to the terms
of this Agreement or otherwise. Purchaser shall not exercise any setoff rights
under this subsection (a) without first giving Seller at least ten (10) business
days prior written notice of its intent to exercise such setoff rights.

        1.4    Assumed Contracts.    Purchaser shall assume on the Closing Date,
in respect of liabilities of the Company, only (i) the performance of the
obligations of the Company under those contracts, documents and agreements
identified on Schedule 1.4 attached hereto (the "Assumed Contracts") (subject to
obtaining the prior written consent to such assumption by the third parties to
such contracts and agreements, if required), except to the extent any such
obligations are in default that has occurred as of or is continuing on the
Closing Date, and (ii) the performance obligations of the Company with respect
to deferred revenue balances which represent retainers paid by customers on
current service revenue engagements (but only those with respect to Purchased
Assets).

        1.5    Excluded Liabilities.    Except as specifically set forth in
Section 1.4, Seller retains, and Purchaser shall not assume, any Liabilities (as
defined in Section 3.8 below) directly or indirectly arising out of or related
to the Business or the Purchased Assets (the "Excluded Liabilities"), including,
but not limited to, (i) the items listed on Schedule 1.5 attached hereto,
(ii) any Liabilities that are not disclosed to Purchaser on the schedules
hereto, and (iii) any failure by the Company to collect any and all sales, use
and other similar taxes incurred as a result of the Company's operation of the
Business or ownership of the Purchased Assets prior to the Closing Date and/or
pay such sales, use and other similar taxes to the appropriate tax depositories
or collecting authorities when due, or withhold or collect from each payment to
each of the Company's employees prior to the Closing Date the amount of all
taxes required to be withheld or collected therefrom and/or pay such taxes to
the appropriate tax depositories or collecting authorities when due.

        1.6    Excluded Assets.    Notwithstanding anything to the contrary in
the foregoing, Seller shall retain, and Purchaser shall not assume, Seller's
interest in WiTH described in Schedule 3.6 attached hereto, Seller's management
arrangement with 619 S. LaSalle, LLC referred to in Schedule 3.6 attached
hereto, the right to use the tradename "Tabin" or "Tabin Corporation" (including
the rights to the registered service marks set forth on Schedule 3.12 attached
hereto) or any personal property of Joshua Tabin not directly associated with
and necessary to the conduct of the Business (consisting primarily of antique
furniture which is not being used as office furniture, throw rugs and personal
effects of Joshua Tabin at the Company's offices in Chicago, Illinois), computer
software of the Company, cash and accounts receivable of the Company existing as
of the Closing Date, any advances made to, draws by or notes receivable from any
employees of the Company existing as of the Closing Date, the originals of

5

--------------------------------------------------------------------------------


the corporate charter and minute books of the Company and the rights of Seller
under this Agreement and the Related Agreements (as defined in Section 3.3
below) (the "Excluded Assets").

        1.7    Allocation; Cooperation with Respect to Tax and Legal
Impact.    The allocation of the Purchase Price shall be as follows:
(1) intangible assets—$1,000,000; (2) inventory—as set forth on Schedule 1.1(h)
attached hereto; and (3) other fixed tangible assets—$145,000, as set forth on
Schedule 1.1(g) attached hereto. Inventory that is in good and usable condition
(as determined by Purchaser in its sole discretion) and available for immediate
sale will be purchased in the Purchaser's sole discretion at the Closing at
current prices as determined by Purchaser in its sole discretion. Other
inventory will be purchasable as sold at a price to be determined by Purchaser
in its sole discretion. Any and all purchases of any inventory are at the
discretion of Purchaser, and Seller shall have the right to exclude all or part
of any inventory from this transaction and sell same on its own. The value/price
of inventory will be mutually agreed upon prior to Closing and set forth in
Schedule 1.1(h) prior to Closing. The allocation of the Purchase Price shall
comply with the requirements of Section 1060 of the Internal Revenue Code of
1986, as amended (the "Code"). Purchaser and the Company each agrees to file IRS
Form 8594, and all federal, state, local and foreign tax returns and filings, in
accordance with the allocation set forth on Schedules 1.1(g) and 1.1(h). Without
in any way limiting the foregoing and subject to the requirements of applicable
law, Purchaser and the Company agree to otherwise cooperate in good faith to
mitigate income tax consequences and negative legal consequences to the parties
arising from the consummation of this transaction, provided that there is no
impact to the Purchase Price or adverse impact on any of the parties.

ARTICLE II
CLOSING

        2.1    Closing.    The closing (the "Closing") of the transactions
contemplated by this Agreement will be held on or prior to September 30, 2002
(the "Closing Date") at 10:00 a.m. at the offices of Rutan & Tucker, 611 Anton
Boulevard, Suite 1400, Costa Mesa, California 92626, or at such other time, date
or location as the parties hereto may mutually agree upon.

        2.2    Purchaser Deliveries.    At the Closing, the Purchaser shall
deliver to the Company:

          (i)  cash, or by cashier's or certified check or by wire transfer to
an account which the Company has identified in writing to the Purchaser at least
three (3) days prior to the Closing Date, an amount equal to the sum of $845,000
plus the amount for inventory to be agreed upon by Purchaser and Seller prior to
the Closing Date and listed on Schedule 1.1(h) attached hereto;

        (ii)  the duly executed Closing Note and Parent Guarantee;

        (iii)  the Lease Agreement in the form attached hereto as Exhibit B,
duly executed by Purchaser (the "Lease Agreement");

        (iv)  evidence that the persons set forth on Schedule 2.2(v) attached
hereto have accepted employment with Purchaser;

6

--------------------------------------------------------------------------------






        (v)  a Bill of Sale and Assignment and Assumption Agreement in the form
attached hereto as Exhibit C (the "Bill of Sale"), duly executed by Purchaser;

        (vi)  a copy of the Articles of Incorporation of Purchaser, as amended,
and Bylaws of Purchaser, as amended, and the resolutions adopted by the Board of
Directors of Purchaser (or its parent company, En Pointe Technologies, Inc.)
approving, authorizing and directing the execution of this Agreement and the
consummation of the transactions contemplated thereby, each certified by the
Chief Financial Officer of Purchaser (who is also the Chief Financial Officer of
En Pointe Technologies, Inc.) as being in full force and effect on and as of the
Closing Date; and

      (vii)  A certificate of the Secretary of State of Delaware dated within
fourteen (14) business days of the Closing Date to the effect that Purchaser is
a validly existing corporation in good standing under the laws of the State of
Delaware and a Certificate of the Secretary of State of California dated within
fourteen (14) business days of the Closing Date to the effect that Purchaser is
in good standing under the laws of the State of California.

        2.3    Seller Deliveries and Actions.    

        (a)  At the Closing, the Seller shall deliver to the Purchaser:

          (i)  physical possession of all of the Purchased Assets, at such place
and in such manner as the Purchaser and the Company shall agree, except for any
laptop or desktop personal computers and related peripheral equipment that are
in the personal possession of employees of Seller that will be hired by
Purchaser;

        (ii)  a Non-Competition and Non-Solicitation Agreement from the Company,
duly executed by the Company, in the form attached hereto as Exhibit D;

        (iii)  the Bill of Sale, duly executed by Seller;

        (iv)  copies of all of the Company's books, records and financial
records (whether in hard copy or computer format) relating to the Business and
the Purchased Assets purchased hereunder;

        (v)  any and all consents, approvals, notices, filings, terminations or
recordations of third parties required with respect to the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby or by any of the agreements, documents or instruments referred to herein,
including, without limitation, evidence of the termination by Seller and 619 S.
LaSalle, LLC of the existing Industrial Loft Lease between Seller and 619 S.
LaSalle, LLC with respect to the premises to which the Lease Agreement relates;

        (vi)  all Company IP, including all relevant documentation with respect
thereto and all other documents, electronic and magnetic media and other
materials with respect thereto, whether finished or work-in-process;

      (vii)  evidence satisfactory to Purchaser and Foothill Capital Corporation
that the liens, encumbrances and security interests of each of (i) LaSalle Bank,
N.A.; (ii) Deutsche Financial Services Corp.; (iii) IBM Credit Corp.;
(iv) Deerbart Financial Services Co./Mid America Bank; (v) Ingram Micro; and
(vi) American National Bank and Trust with respect to any of the Purchased
Assets evidenced by UCC Financing Statements filed in any and all jurisdictions,
together with any security agreements and other documents and instruments
related thereto, and all indebtedness, obligations and liabilities of any kind
or nature whatsoever associated with such liens, encumbrances and security
interests and such security agreements and other documents and instruments
related thereto are fully and forever released and terminated (which evidence at
Closing shall include, at a minimum, irrevocable

7

--------------------------------------------------------------------------------




letters of direction entered into by Seller with such lien holders delivered to
Purchaser in which wire transfer information and pay-off amounts for such lien
holders and confirmation of release of liens upon receipt of pay-off amount by
such lien holders is indicated in order to permit Purchaser to pay directly to
such lien holders a portion of the cash component of the Purchase Price at
Closing, except to the extent that any of such lien holders has already
delivered proper documentation evidencing a full release of its liens,
encumbrances and security interests at or prior to the Closing Date);

      (viii)  the Lease Agreement, duly executed by 619 S. LaSalle, LLC;

        (ix)  evidence satisfactory to Purchaser that the persons set forth on
Schedule 2.2(v) attached hereto have been properly terminated by Seller and
delivery of letters (in form and substance mutually agreed upon by Purchaser and
Josh Tabin) from persons listed on said Schedule 2.2(v) who are sales personnel
of Seller and who are collectively responsible for at least eighty-five percent
(85%) (by revenue) of the existing customers of the Company based on sales of
Seller for the 3 months ended July 31, 2002, which letters indicate that such
person is aware of this acquisition transaction and intends to become employed
by Purchaser upon consummation of the Closing;

        (x)  evidence satisfactory to Purchaser that any and all remaining
payments with respect to any and all lease agreements, understandings or
commitments pertaining to any of the Purchased Assets (including without
limitation those listed on Schedule 3.11 hereto) have been made by Seller and
that the purchase price therefor has been paid in full by Seller (other than
with respect to any real property lease).

        (xi)  a copy of the Articles of Incorporation, as amended, and Bylaws of
the Company, as amended, and the resolutions adopted by the Board of Directors
of the Company approving, authorizing and directing the execution of this
Agreement and the consummation of the transactions contemplated thereby, each
certified by the Secretary of the Company as being in full force and effect on
and as of the Closing Date;

      (xii)  evidence satisfactory to Purchaser that the all of the shareholders
of the Company have approved the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby;

      (xiii)  a certificate of the Secretary of State of Illinois dated within
fourteen (14) business days of the Closing Date to the effect that the Company
is a validly existing corporation in good standing under the laws of the State
of Illinois; and

      (xiv)  A Waiver and Consent by Real Property Owner(s) in the form attached
hereto as Exhibit E, duly executed and notarized by 619 S. LaSalle, LLC.

        (b)  Simultaneously with such deliveries, the Company shall take such
other steps and actions as may be necessary to put the Purchaser in actual
possession and operating control of the Purchased Assets (except for any laptop
or desktop personal computers and related peripheral equipment that are in the
personal possession of employees of Seller that will be hired by Purchaser), the
Company IP and the Business, as may be reasonably requested by Purchaser.

        2.4    Further Assurances.    From time to time after the Closing, and
without further consideration, the Company shall execute and deliver such other
instruments of conveyance, assignment, transfer and delivery, and take such
other actions as the Purchaser may reasonably request in order more effectively
to transfer to the Purchaser, and to place the Purchaser in possession or
control of, the Purchased Assets, including without limitation the Company IP,
intended to be transferred hereunder, to reasonably assist in the collection of
any and all such Purchased Assets and all rights associated

8

--------------------------------------------------------------------------------

therewith, and to enable the Purchaser to exercise and enjoy all of the rights
and benefits with respect thereto.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to the Purchaser that the
following representations and warranties are true and correct on and as of the
date hereof:

        3.1    Corporate Existence.    The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Illinois and has full corporate power and authority to conduct its business as
it is now being conducted and to own or lease all of its properties and assets.
The Company is not required to be qualified or licensed to do business as a
foreign corporation in any other jurisdiction where the ownership of its
property or assets or the conduct or nature of the Business would require such
qualification or license, except where the failure to so qualify will not result
in a material adverse effect on the Business or the Company's financial
condition. The Company has previously delivered to Purchaser true and complete
copies of its Articles of Incorporation, as amended, and Bylaws, as amended, as
in effect on the date hereof.

        3.2    Capitalization; Share Ownership.    The authorized capital stock
of the Company consists solely of 1,000,000 shares of Common Stock, with par
value, of which 1,000 shares are currently issued and outstanding, all of which
shares are owned of record and beneficially by Joshua Tabin, which shares
constitute all of the issued and outstanding capital stock of the Company. All
of such shares are validly issued, fully paid and nonassessable, and such shares
have been so issued in material compliance with all federal and applicable state
securities laws. Except as set forth on Schedule 3.2, there are no outstanding
subscriptions, options, rights, warrants, convertible securities or other
agreements or commitments obligating the Company to issue or to transfer from
treasury any additional shares of its capital stock of any class. Except as set
forth on Schedule 3.2, there are no outstanding stock appreciation rights or any
similar rights entitling any person to any payment based on the value of the
Company or its capital stock. Except as set forth on Schedule 3.2, no other
entity or person has any right, title or interest, beneficially or of record, in
or to any securities of the Company.

        3.3    Authority.    The Company has full power and authority to enter
into this Agreement and the other agreements referred to herein to which it is a
party (collectively, the "Related Agreements"), to perform its obligations
hereunder and thereunder and to carry out the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Related
Agreements, the performance by the Company of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all corporate, shareholder and other
actions on the part of the Company required by applicable law, the Company's
Articles of Incorporation, as amended, or Bylaws, as amended, or otherwise. This
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except (i) as the same may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect relating to creditors' rights generally and (ii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

        3.4    No Violation.    Neither the execution and delivery of this
Agreement nor the performance by the Company of its obligations hereunder or
under any of the Related Agreements nor the consummation of the transactions
contemplated hereby will (a) contravene any provision of the Articles of
Incorporation or Bylaws of the Company; (b) violate, be in conflict with,
constitute a default under, permit the termination of, cause the acceleration of
the maturity of any debt or obligation of the Company under, require (except as
disclosed on Schedule 3.5 hereto) the consent of any other party to,

9

--------------------------------------------------------------------------------

constitute a breach of, create a loss of a material benefit under, or result in
the creation or imposition of any Lien, upon any property or assets of the
Company under, any mortgage, indenture, lease, contract, agreement, instrument
or commitment to which the Company is a party or by which it or any of its
assets or properties may be bound; (c) to the knowledge of the Company, after
due inquiry and reasonable investigation, violate any statute or law or any
judgment, decree, order, regulation or rule of any court or governmental
authority to which the Company or the Business is subject or by which the
Company or any of its assets or properties are bound; or (d) create a claim of
diversion of corporate opportunity against any director of the Company that
could reasonably be expected to have a material adverse effect on the Company or
the Business.

        3.5    Consents and Approvals.    Except as set forth on Schedule 3.5
hereto, no consent, approval or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any other third
party is required to be made or obtained by the Company in connection with the
execution, delivery or performance of this Agreement or any of the Related
Agreements by the Company.

        3.6    Subsidiaries.    Except as set forth on Schedule 3.6 hereto, the
Company does not own, either directly or indirectly, any interest or investment
(whether equity or debt) in any corporation, partnership, limited liability
company, business, trust, or other entity.

        3.7    Financial Statements.    The Company has delivered to the
Purchaser the unaudited balance sheet of the Company as of July 31, 2002 and the
related statements of revenues, profit and loss and Gross Profit Margin for the
three-month period then ended, and the unaudited balance sheet of the Company as
of December 31, 2001 and 2000 and the related statements of revenues, profit and
loss and Gross Profit Margin for the fiscal year of Seller then ended, all of
which have been internally prepared or compiled by an outside accounting firm
reasonably acceptable to Purchaser (all such financial statements are
hereinafter collectively referred to as the "Financial Statements"). The
Financial Statements (i) were prepared or compiled from the books and records of
the Company regularly maintained by management and used to prepare the financial
statements of the Company, (ii) to the knowledge of the Company, were prepared
in accordance with generally accepted accounting principles consistently applied
throughout the period then ended and all periods prior to that period; (iii) are
used by the Company in the ordinary conduct of the Business; and (iv) present
completely, fairly and accurately the assets, liabilities and financial
position, results of operations and other information included therein of the
Company for the period or as of the dates thereof, subject, where appropriate,
to normal year-end audit adjustments, in each case, to the knowledge of the
Company, in accordance with generally accepted accounting principles
consistently applied during the period covered.

        3.8    No Undisclosed Liabilities.    To Seller's knowledge, the Company
has, and on the Closing Date will have, no debts, liabilities, commitments or
obligations of any nature, absolute, accrued, contingent or otherwise
(individually, a "Liability" and, collectively, the "Liabilities"), other than
those which (a) are fully reflected and reserved against in the Financial
Statements, (b) have been incurred since July 31, 2002 in the ordinary course of
business in amounts and for terms consistent, individually and in the aggregate,
with the past practice of the Company or (c) have been specifically disclosed in
the schedules hereto by reference to the specific section of this Agreement to
which such disclosure relates.

        3.9    Absence of Certain Changes.    Except as set forth on
Schedule 3.9, since July 31, 2002, the Company has conducted the Business only
in the ordinary course and consistent with prior practice in all material
respects and the Company has not:

        (a)  suffered any material adverse change in its condition (financial or
otherwise), results of operations, assets, liabilities, reserves, the Business,
operations or prospects;

10

--------------------------------------------------------------------------------

        (b)  suffered any material damage, destruction or loss, whether covered
by insurance or not, materially adversely affecting its Business, operations,
assets, prospects or condition (financial or otherwise);

        (c)  paid, discharged or satisfied any material Liability or other
expenses, other than the payment, discharge or satisfaction of the Liabilities
described in Section 3.8 in the ordinary course of business;

        (d)  paid or otherwise made any contribution to any profit-sharing or
pension plan or other Employee Benefit Plan (as defined in Section 3.17 below),
except as may be required by the Company's 401(k) pension and profit sharing
plan consistent with past practices and procedures;

        (e)  mortgaged or pledged, or permitted the imposition of any Lien upon,
any of its properties or assets (real, personal or mixed, tangible or
intangible), other than those incurred in the ordinary course of business or
otherwise listed on Schedule 3.10 hereto;

        (f)    other than in the ordinary course of business, cancelled or
compromised any debts, or waived or permitted to lapse any material claims or
rights, or sold, assigned, transferred or otherwise disposed of, any material
properties or assets (real, personal or mixed, tangible or intangible);

        (g)  disposed of or permitted to lapse any rights to the use of any
patent, registered trademark, service mark, trade name or copyright, or disposed
of or disclosed to any person any trade secret, formula, process or know-how
material to the Business not theretofore a matter of public knowledge;

        (h)  except as disclosed on Schedule 3.9 or in the ordinary course of
business, granted any increase in the compensation of any officer, employee or
consultant of the Company (including any such increase pursuant to any bonus,
pension, profit-sharing or other plan or commitment) or any increase in the
compensation payable or to become payable to any officer, employee or
consultant;

        (i)    entered into any commitment or transaction not in the ordinary
course of business or made any capital expenditure or commitment for any
additions to property, plant or equipment, except commitments, transactions or
capital expenditures which do not in any single case exceed $25,000;

        (j)    made any meaningful change in any method of accounting or
accounting practice (including, without limitation, any change in depreciation
or amortization policies or rates);

        (k)  paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets (real, personal or mixed, tangible or
intangible) to, or entered into any agreement or arrangement with, any of its
officers, directors, employees, shareholders, or any family member or Affiliate
(as defined in Section 3.24 below) of any of its officers, directors, employees
or shareholders, or any officer, director, employee or shareholder of any such
Affiliate;

        (l)    incurred any material property losses or waived any material
rights of value;

        (m)  declared, set aside, paid or made any dividend or other
distribution or payment in respect of the capital stock of the Company, or any
direct or indirect redemption, purchase or other acquisition of any of its
shares of capital stock;

        (n)  suffered the loss of, or been threatened with the loss of, any
material supplier or material customer or group of related suppliers or
customers referred to in Section 3.16;

        (o)  knowingly waived or released any material right or claim of the
Company;

11

--------------------------------------------------------------------------------




        (p)  amended or terminated any contract, agreement or license to which
the Company is a party, except in the ordinary course of business or except as
otherwise expressly required or contemplated hereby;

        (q)  received a commencement notice or, to the knowledge of the Company,
received any threat of commencement of any civil or criminal litigation,
investigation or proceeding against the Company;

        (r)  to the knowledge of the Company, received any claim of wrongful
discharge or worker's compensation claim or any material claim under COBRA;

        (s)  issued or sold any shares of its capital stock or any class or any
other securities of any kind, or granted any options, warrants or other rights
to acquire any shares of its capital stock or any other securities of any kind
(except as otherwise set forth on Schedule 3.2 hereto);

        (t)    except as set forth on Schedule 3.2 hereto, made any dividend or
any distribution of any kind to any of the shareholders of the Company
(including, without limitation, any distribution of cash, assets, property or
shares of capital stock of the Company);

        (u)  agreed, whether in writing or otherwise, to take any action
referred to in and prohibited by this Section 3.9; or

        (v)  to the knowledge of the Company, become aware of any other event or
condition that has had a material adverse effect on the condition (financial or
otherwise), results of operations, assets, liabilities, reserves, its Business,
the Company IP or the operations or prospects of the Company.

        3.10    Title to Properties; Encumbrances.    

        (a)  The Company has good and marketable title to all of the Purchased
Assets, free and clear of all Liens, except (i) Liens for taxes not yet due and
payable, (ii) Liens for purchase money security interests, and (iii) the Liens
set forth on Schedule 3.10 attached hereto, none of which (other than the Liens
set forth on Schedule 3.10 attached hereto, which will be terminated at the
Closing) adversely affects the Business or the continued operations of the
Company.

        (b)  All material property (real, personal or mixed, tangible or
intangible) used or required by the Company in the conduct of the Business
(including, without limitation, the Company IP) are owned, leased or licensed by
the Company.

        (c)  The Company does not own or hold, and is not obligated under or a
party to, any option, right of first refusal or other contractual right to
acquire any real property or interest therein.

        (d)  When used in this Agreement, "Lien" or "Liens" shall mean any
mortgage, pledge, security interest, conditional sale or other title retention
agreement, encumbrance, lien, easement, claim, right, covenant, restriction,
right of way, warrant, option or charge of any kind.

        3.11    Leases.    

        (a)  Schedule 3.11 contains a true and complete list of all leases
pursuant to which the Company leases or subleases any real property or any
vehicles, equipment or personal property which constitutes a part of the
Purchased Assets.

        (b)  Each such lease described on Schedule 3.11 is the legal, valid and
binding obligation of the Company and, to the best knowledge of the Company,
after due inquiry and reasonable investigation, the other parties thereto,
enforceable in accordance with their respective terms, and is in full force and
effect. The Company is not in default under any such lease, and the Company has
not received any notice from any person or entity asserting that the Company is
in default under any such lease, and no events or circumstances exist which,
with notice or the passage of time or both, would constitute a default under any
such lease.

12

--------------------------------------------------------------------------------




        (c)  None of such leases described on Schedule 3.11 shall be transferred
to the Purchaser. At or prior to the Closing, Seller shall make any and all
remaining payments with respect to any and all such leases and shall pay the
purchase price therefor in full (other than any leases pursuant to which the
Company leases or subleases any real property).

        3.12    Patents, Trademarks, Service Marks, Trade Names.    The Company
owns, or is licensed or otherwise has the full right to use, all intellectual
property rights, both registered and at common law, relating to the Business
(including, without limitation, with respect to the Company IP), irrespective of
where any of the same were issued, whether pending or existing (collectively,
the "Intellectual Property"), and set forth on Schedule 3.12, including, without
limitation, all: United States and foreign patents or any description and
applications therefor; registrations of trademarks, service marks and of other
marks, registrations of trade names, labels, logos, trading styles or other
trade rights, registered user entries, and applications for any such
registrations or entries; United States and foreign copyrights, copyright
registrations and applications therefor; United States and foreign trademarks
and other marks, trade names, labels and other trade rights, whether or not
registered, and applications therefor; trade secrets, know-how, inventions,
discoveries, improvements, engineering or other drawings, designs, processes and
formulae, whether patented or patentable or not; customer lists, technical data,
marketing information and plans, software and software documentation source
codes; URL addresses and all other Internet and World Wide Web addresses and
designations issued or granted to the Company by Network Solutions, Inc. and any
other appropriate foreign, federal, state or local entity, authority or agency;
any other proprietary information or intangible rights related in any way to the
Business (including, without limitation, with respect to the Company IP); shop
rights, license agreements and other agreements relating in whole or in part to
any of the foregoing; and all claims and causes of action on behalf of the
Company or against third parties relating to any of the foregoing, including
claims and causes of action for past infringement of the Intellectual Property.
Schedule 3.12 contains a true and complete list of (a) the material Intellectual
Property used by the Company in connection with the conduct of the Business, all
applications therefor and all licenses and other agreements relating thereto and
(b) all agreements relating to technology, know-how or processes which the
Company is licensed or authorized to use by others or which the Company licenses
or authorizes others to use in connection with the conduct of the Business. The
Company has (i) the sole and exclusive right to use the patents, trademarks,
service marks, trade names, copyrights, technology, know-how and processes
described on Schedule 3.12, and except as disclosed on Schedule 3.12 or
Schedule 3.5, no consent of any third party is required for the use of the
Intellectual Property by the Purchaser upon the consummation of the transactions
contemplated hereby or, if any such consent shall be necessary, such consent
shall have been obtained prior to the Closing Date. Except as set forth on
Schedule 3.12, no claims have been asserted by any person to the use any of the
items of Intellectual Property or challenging or questioning the validity or
effectiveness of any such license or agreement, and the Company knows of no
valid basis for any such claims. Except as set forth on Schedule 3.12, the
Company has no notice that the use of the Intellectual Property by the Company
infringes on the rights of any other person or entity. Each item of Intellectual
Property owned by the Company is, if registered, filed or issued, then duly and
properly registered, filed or issued in the appropriate office and jurisdiction
for such registration, filings or issuance. Each license, contract or other
agreement to which the Company is a party pertaining to any item of Intellectual
Property owned, used or available for use by the Company in the conduct of the
Business is in full force and effect. With respect to each such license,
contract or other agreement to which the Company is a party, there is no payment
past due and not paid and no default (or event which, with or without notice,
lapse of time or both, would constitute a default) by any party thereto.

        All of the Intellectual Property developed or solely and exclusively
owned by the Company was developed solely and exclusively by employees of the
Company and under the direction and supervision of Company personnel, provided,
that if any of such Intellectual Property was developed by any person other than
an employee of the Company, such person has executed and delivered to the
Company an

13

--------------------------------------------------------------------------------


agreement in writing pursuant to which such person has transferred to the
Company all of the rights, title and interest such person has or may have in
such Intellectual Property and a copy of such written agreement will be made
available to Purchaser upon request.

        3.13    Litigation.    There are no actions, claims or proceedings to
which the Company is a party (individually, an "Action" and, collectively,
"Actions"), including, without limitation, Actions for personal injury, products
liability, wrongful death or other tortious conduct, or breach of warranty
arising from or relating to materials, commodities, products or goods used,
transferred, processed, manufactured, sold, distributed or shipped by the
Company (a) involving or relating to the Company, or any its assets, properties
or rights, or (b) pending, or, to the Company's knowledge, threatened, against
the Company, or any of its assets, properties or rights, before any court,
arbitrator or administrative or governmental body. There is no Action pending,
or, to the Company's knowledge, threatened, against the Company, or any of its
assets, properties or rights, before any court, arbitrator or administrative or
governmental body, which questions or challenges the validity of this Agreement
or any Action taken or proposed to be taken by the Company pursuant to this
Agreement or in connection with the transactions contemplated hereby. To the
Company's knowledge, no state of facts exists or has existed which would
reasonably be expected to constitute grounds for the institution of any Action
against the Company or against any assets, properties or rights of the Company
which would adversely affect the Business or the Company. The Company is not
subject to any judgment, order or decree entered in any lawsuit or proceeding
which has affected, or which can reasonably be expected to affect, the Company's
business practices or its ability to acquire any property or conduct the
Business in any way.

        3.14    Insurance.    Schedule 3.14 sets forth a true and complete list
and description of (a) all of the Company's self-insurance practices and items
covered by such self-insurance and (b) all policies of fire, liability, worker's
compensation and other forms of insurance owned or held by the Company. No
installment premiums are due under the policies set forth on Schedule 3.14 or,
if installment premiums shall be due and owing under such policies prior to the
Closing Date, such premiums shall have been paid prior to the Closing Date. All
such policies are in full force and effect, insure against risks and liabilities
to the extent and in the manner deemed appropriate and sufficient by the Company
in its reasonable business judgment, and will remain in full force and effect
through the Closing Date, and the Company has not received any notice of
cancellation with respect thereto. To the Company's knowledge, the Company is
not in default with respect to any provision contained in any such policy and
has not failed to give any notice or present any claim under any such policy in
due and timely fashion.

        3.15    Contracts and Commitments.    

        (a)  The Company has made available to Purchaser true and complete
copies of all of the Assumed Contracts and shall deliver true and complete
copies of all such other agreements, instruments and documents as the Purchaser
may reasonably request relating to the operation, ownership or conduct of the
Business.

        (b)  The Company is not a party to any written agreement that would
restrict it from carrying on the Business anywhere in the world.

        (c)  The Company is not a party to any "take-or-pay" contracts.

        (d)  Except as set forth on Schedule 3.15, the Company is not a party to
any employment agreements, arrangements and commitments, including severance or
termination arrangements and commitments (whether written or oral), between the
Company and any employee of the Company.

14

--------------------------------------------------------------------------------






        (e)  Each of the Assumed Contracts has been entered into in the ordinary
course of business and is valid and binding, and none of such contracts contains
terms or conditions which are materially adverse to the Company. The Company is
not, and no other party is, in default under or in breach or violation of, nor
has the Company received notice of any asserted claim of default by the Company
or by any other party under, or a breach or violation of, any of the Assumed
Contracts.

        3.16    Suppliers and Customers.    

        (a)  The Company has no knowledge that any supplier or customer or group
of related suppliers or customers of the Company has canceled or otherwise
terminated or threatened to cancel or otherwise terminate, its relationship with
the Company, which termination would have a material adverse effect on the
Business or the Company, or has during the last twelve (12) months decreased
materially, or threatened to decrease or limit materially, its services,
supplies or materials to the Company or its usage or purchase of the services or
products of the Company, as the case may be, or that any such supplier or
customer or group of related suppliers or customers expects to reduce its
business with the Company by reason of the transactions contemplated by this
Agreement or for any other reason whatsoever.

        (b)  Except as set forth in Schedule 3.24, no officer, director or
employee of the Company, nor any spouse or child or any of the foregoing
persons, has any direct or indirect interest in any competitor, supplier or
customer of the Company or in any person from whom or to whom the Company leases
any real or personal property, or in any other person with whom the Company is
doing business.

        3.17    Employee Benefit Plans.    

        (a)  Schedule 3.17 contains a true and complete list and description of,
and the Company has made available to the Purchaser true and complete copies of,
each pension, retirement, severance, welfare, profit-sharing, vacation, deferred
compensation, bonus or other incentive plan, or other employee benefit program,
arrangement, agreement or understanding, or medical, vision, dental or other
health plan, or life insurance or disability plan, retiree medical or life
insurance plan or any other employee benefit plans, including, without
limitation, any "employee benefit plan" (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA")), to which
the Company contributes or is a party or by which it is bound or under which it
may have liability and under which employees or former employees of the Company
(or their beneficiaries) are eligible to participate or derive a benefit. Each
employee benefit plan which is a "group health plan" (as such term is defined in
Section 5000(b)(i) of the Code) satisfies the applicable requirements of
Section 4980B of the Code. Except as described on Schedule 3.17, the Company has
no formal plan or commitment, whether legally binding or not, to create any
additional plan, practice or agreement or modify or change any existing plan,
practice or agreement that would affect any of its employees or terminated
employees. Benefits under all employee benefit plans are as represented and have
not been and will not be increased outside the ordinary course of business
subsequent to the date copies of such plans have been provided.

        (b)  The Company does not contribute to or have any obligation to
contribute to, has not at any time contributed to or had an obligation to
contribute to, sponsor or maintain, and has not at any time sponsored or
maintained, a "multi-employer plan" (within the meaning of Section 3(37) of
ERISA) for the benefit of employees or former employees of the Company.

        (c)  The Company has, in all material respects, performed all
obligations, whether arising by operation of law, contract, or past custom,
required to be performed under or in connection with the employee benefit plans
disclosed on Schedule 3.17 (individually, an "Employee Benefit Plan"

15

--------------------------------------------------------------------------------




and, collectively, the "Employees Benefit Plans"), and the Company has no
knowledge of any default or violation by any other party with respect thereto.

        (d)  There are no Actions, suits or claims (other than routine claims
for benefits) pending, or, to the best of the Company's knowledge, after due
inquiry and diligent investigation, threatened, against any Employee Benefit
Plan or against the assets funding any Employee Benefit Plan.

        (e)  The Company neither maintains nor contributes to any "employee
welfare benefit" (as such term is defined in Section 3(i) of ERISA) plan which
provides any benefits to retirees or former employees of the Company.

        (f)    The Company has made available to the Purchaser and its counsel
true and complete copies, if applicable, of (i) all documents governing the
Employee Benefit Plans, including, without limitation, all amendments thereto
which will become effective at a later date; (ii) all summary plan descriptions
and each summary of material modifications relating to the Employee Benefit
Plans; (iii) all employment manuals; and (iv) all insurance policies or
contracts with respect to the Employee Benefit Plans.

        3.18    Employment Law Matters.    

        (a)  The Company (i) is in compliance in all material respects with all
applicable laws respecting employment, employment practices, terms and
conditions of employment and wages and hours; (ii) is in compliance in all
material respects with all applicable laws and regulations relating to the
employment of aliens or similar immigration matters; and (iii) is not engaged in
any unfair labor practice, including, but not limited to, discrimination or
wrongful discharge.

        (b)  The Company has not at anytime during the last three (3) years had,
nor to the Company's knowledge, is there now threatened, a strike, picket, work
stoppage, work slowdown or other labor trouble, against or directly affecting
the Company that had or may have a material adverse effect on the Business or
the Company.

        (c)  None of the employees of the Company is represented by a labor
union, and no petition has been filed or proceedings instituted by any employee
or group of employees with any labor relations board seeking recognition of a
bargaining representative. The Company is not a party to any multi-employer
collective bargaining agreement covering any of its employees.

        (d)  There are no controversies or disputes (including any union
grievances or arbitration proceeding) pending, or, to the Company's knowledge,
threatened, between the Company and any employees of the Company (or any union
or other representative of such employees). No unfair labor practice complaints
have been filed and are pending against the Company with the National Labor
Relations Board or any other governmental or administrative body, and the
Company has not received any written notice or communication reflecting an
intention or a threat to file any such complaint.

        3.19    Environmental Matters.    The Company is in compliance in all
material respects with all federal, state and local environmental laws, rules,
regulations, standards and requirements, including, without limitation, those
respecting hazardous materials and substances (including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. sec. 9601, et. seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. sec. 6901. et. seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C sec. 1251, et. seq.; the Toxic Substances
Control Act, as amended, 15 U.S.C. sec. 9601, et. seq.; the Emergency Planning
and Community Right to Know Act, 42 U.S.C. sec. 11001, et. seq.; the Safe
Drinking Water Act, 42 U.S.C. sec. 300f, et. seq.; the Solid Waste Disposal Act,
as amended; and all comparable state and local laws; and any common law
(including without limitation common law that may impose strict liability) that
may impose liability or obligations for injuries or damages to, or threatened as
a result of, the present

16

--------------------------------------------------------------------------------

of or exposure to any hazardous materials or substances) (collectively,
"Environmental Laws"). There is no Action pending before any court, governmental
agency or board or other forum or threatened by any person or entity (i) for
noncompliance by the Company with any Environmental Law, or (ii) relating to the
release into the environment by the Company of any pollutant, toxic or hazardous
material or waste generated by the Company, whether or not occurring at or on a
site owned, leased or operated by the Company. To the Company's knowledge, there
has been no spill, discharge, leak, emission, injection, disposal, escape,
dumping or release of any kind on, beneath or above the facilities occupied or
used by or leased to the Company in Chicago, Illinois (the "Property") or into
the environment surrounding such Property of any hazardous materials or
substances in violation of any Environmental Law or requiring any remedial
action. The Company has all permits, registrations, approvals and licenses
required by any governmental agency under any Environmental Law to be obtained
by the Company in connection with the conduct of the Business of the Company as
presently conducted.

        3.20    Compliance with Laws.    The Company has not been charged with,
and, to the Company's knowledge, after due inquiry and reasonable investigation,
the Company is not threatened with or under any investigation with respect to,
any charge concerning any violation of any provision of any federal, state,
local or foreign law, regulation, ordinance, order or administrative ruling
affecting the Business or the Company, and the Company is not in default with
respect to any order, writ, injunction or decree of any court, agency or
instrumentality affecting the Business or the Company. The Company (a) is not in
violation in any material respect of any federal, state, local or foreign law,
ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator applicable to the Business or the Company,
or (b) would not, to the Company's knowledge, after due inquiry and reasonable
investigation, be in violation in any material respect of any such law,
ordinance, regulation or other requirement that has been enacted or adopted but
is not yet effective if it were effective at the date hereof. The Company has
not made any illegal payment to officers or employees of any governmental or
regulatory body or made any payment to customers of the Company for the sharing
of fees or to customers or suppliers of the Company for the rebating of charges,
or engaged in any other similar reciprocal practices, or made any illegal
payment or given any other illegal consideration to purchasing agents or other
representatives of customers of the Company in respect of sales made or to be
made by the Company. Without limiting the generality of the foregoing, the
Company is in compliance in all material respects with the Export Administration
Act (50 U.S.C. sections 2401-2420 (1979)) and the Foreign Corrupt Practices Act
of 1977, and all respective rules and regulations promulgated thereunder.
Without limiting the generality of the foregoing, the Company is in compliance
in all material respects with all rules and regulations promulgated by the
Occupational Safety and Health Administration ("OSHA"). The Company has
previously made available to the Purchaser a true and complete copy of the
Company's most recent inspection report or reports, if any, relating to
compliance with OSHA rules and regulations.

        3.21    Licenses, Permits and Authorizations.    The Company has all
material licenses, permits, authorizations, approvals, consents, franchises and
orders required for the conduct and operation of its business as presently
conducted (individually, a "Permit" and, collectively, the "Permits") and the
use and ownership or leasing of its properties and assets as currently operated,
used, owned or leased. All of the Permits are valid, in full force and effect
and in good standing. No violations have been recorded in respect of any such
Permit. Schedule 3.21 contains a true and complete list and description of all
the Permits and the Company has previously made available to the Purchaser true
and complete copies of all such Permits identified in Schedule 3.21 and in
effect as of the date hereof. There is no claim or Action pending, or, to the
best of the Company's knowledge, threatened, which disputes the validity of any
such Permit or threatens to revoke, cancel, suspend or limit any such Permit.

        3.22    Accounts Receivable.    All accounts receivable of the Company
shown on the July 31, 2002 Financial Statements and all accounts receivable
created after July 31, 2002, subject to reserves created

17

--------------------------------------------------------------------------------


in the ordinary course of business on a basis consistent with the past practices
and policies of the Company and otherwise in accordance with generally accepted
accounting principles, (a) have been collected, or (b) are valid and arose from
bona-fide sales to third parties in the ordinary course of business, and are
current and, to the knowledge of the Company, substantially all of such accounts
receivable are collectible within ninety (90) days after the Closing Date at the
aggregate recorded amounts thereof on the books of the Company and are not
subject to any counterclaims or setoffs and have not been encumbered or sold.

        3.23    Property of Others.    To the Company's knowledge, no shortage
exists in (a) any inventory of raw material, work-in-process or finished goods
owned by customers or suppliers of the Company and stored upon the Company's
premises or otherwise, or (b) any other item of personal property owned by
another for which the Company is accountable to another.

        3.24    Transactions with Affiliates.    Schedule 3.24 describes all
agreements and understandings to which the Company is or has been subject which
provide for or reflect the sale by the Company to, or the purchase by the
Company from, any Affiliate (as defined below) of the Company of any goods,
equipment or services. The termination of any such agreement or understanding
would not have a material adverse effect on the Business, operations, prospects
or condition (financial or otherwise) of the Company.

        When used in this Agreement, "Affiliate" or "Affiliates" shall mean,
with respect to any individual, partnership, corporation, limited liability
company, association, business trust, joint venture, governmental entity or
other entity of any nature ("Person"), any Person that controls, is controlled
by, or is under common control with, such Person.

        3.25    Condition of Tangible Assets.    The Purchased Assets,
including, without limitation, inventory, machinery, equipment, vehicles,
furniture, plants and buildings, are in good operating condition and repair
(ordinary wear and tear excepted) and are adequate for the uses to which they
have been put by the Company in the ordinary course of business, except for
parts or repairs of an immaterial nature in the aggregate, and the Company has
not received any notice that any of such facilities or assets is in need of
substantial maintenance or repair.

        3.26    Tax Returns and Payments.    All of the tax returns and reports
of the Company required by law to be filed have been duly filed and all taxes
shown as due thereon have been paid. There are in effect no waivers of the
applicable statutes of limitations for any federal, state, local or foreign
taxes for any period. The provisions of this Section 3.26 shall include, without
limiting the generality of this Section 3.26, all reports, returns and payments
due under all federal, state, local or foreign laws or regulations relating to
income, sales, use, payroll, franchise, withholding, real property or personal
property taxes, unemployment insurance, social security, worker's compensation
and other obligations of the same or of a similar nature. To the Company's
knowledge, the Company does not have any liability for any federal, state, local
or foreign income, sales, use, withholding, payroll, franchise, real property or
personal property taxes, assessments, amounts, interest or penalties of any
nature whatsoever other than as shown on the July 31, 2002 Financial Statements
and there is no basis for any additional claim or assessment other than with
respect to liabilities for taxes which may have accrued since the date of the
July 31, 2002 Financial Statements in the ordinary course of business and
reserved against on the books and records of the Company compiled in accordance
with accounting principles generally accepted in the United States of America
which have been consistently applied to the Closing Date. To the knowledge of
the Company, the provisions for taxes reflected in the July 31, 2002 Financial
Statements are adequate for federal, state, county and local taxes for the
period ended on December 31, 2001 and for all prior periods, whether disputed or
undisputed. There are no present disputes about taxes of any nature payable by
the Company. The Company has never filed, and will not file on or before the
Closing Date, any consent under Section 341(f) of the Code. The Company's tax
returns have never been audited by any taxation authority. The Company has paid
to the proper

18

--------------------------------------------------------------------------------


authorities all customs, duties and similar or related charges required to be
paid by it with respect to the importation or exportation of goods into or out
of the United States.

        3.28    Broker's and Finder's Fees.    The Company is not a party to, or
in any way obligated to make any payment relating to, any contract or
outstanding claim for the payment of any broker's or finder's fee in connection
with the origin, negotiation, execution or performance of this Agreement or the
consummation of the transactions contemplated hereby for which the Purchaser
could become liable.

        3.29    Disclosure of Confidential Information.    The Company has fully
disclosed, or will disclose on or before the Closing Date, to the Purchaser, all
processes, inventions, methods, formulae, plans, drawings, customer lists,
secret information and know-how (whether secret or not) known to it or usable by
it in connection with the Business (including, without limitation, with respect
to the Company IP).

        3.30    Disclosure.    No representation or warranty in this Agreement
(including, without limitation, the Schedules hereto) contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary to make the statements herein or therein not misleading.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

        The Purchaser hereby represents and warrants to the Company as follows:

        4.1    Existence.    The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to conduct its business as it is now
being conducted.

        4.2    Power and Authority.    The Purchaser has full power and
authority to enter into this Agreement, perform its obligations hereunder and
carry out the transactions contemplated hereby. The execution and delivery of
this Agreement, the performance by the Purchaser of its obligations hereunder
and the consummation of the transactions contemplated hereby have been duly
authorized by all corporate action on the part of the Purchaser required by
applicable law, its Certificate of Incorporation, as amended, or Bylaws, as
amended, or otherwise. This Agreement constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors' rights generally and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

        4.3    No Violation.    Neither the execution and delivery of this
Agreement nor the performance by the Purchaser of its obligations hereunder nor
the consummation of the transactions contemplated hereby will contravene any
provision of the Articles of Incorporation, as amended, or Bylaws, as amended,
of the Purchaser or violate, or be in material conflict with, or constitute a
material default under, permit the termination of, constitute a material breach
of, create a loss of a material benefit under or upon any property or assets of
the Purchaser under, any material agreement, instrument or commitment to which
the Purchaser is a party.

        4.4    Litigation.    Except as otherwise described in any filings made
by Purchaser with the Securities and Exchange Commission pursuant to the rules
and regulations promulgated under the Securities Exchange Act of 1934, as
amended, there is no Action pending, or, to Purchaser's knowledge, threatened,
against Purchaser, or any of its assets, properties or rights, before any court,
arbitrator or administrative or governmental body, which questions or challenges
the validity of this Agreement or any Action taken or proposed to be taken by
Purchaser pursuant to this Agreement or in connection with the transactions
contemplated hereby. To Purchaser's knowledge, no state of facts exists or has
existed which would reasonably be expected to constitute grounds for the
institution of any Action

19

--------------------------------------------------------------------------------


against Purchaser or against any assets, properties or rights of Purchaser which
would materially and adversely affect the Business. Purchaser is not subject to
any judgment, order or decree entered in any lawsuit or proceeding which has
materially affected, or which can reasonably be expected to materially affect,
the Business or its ability to conduct the Business in any way.

        4.5    Broker's and Finder's Fees.    Purchaser is not a party to, or in
any way obligated to make any payment relating to, any contract or outstanding
claim for the payment of any broker's or finder's fee in connection with the
origin, negotiation, execution or performance of this Agreement or the
consummation of the transactions contemplated hereby.

ARTICLE V
CERTAIN OBLIGATIONS OF THE PARTIES PRIOR TO CLOSING

        The Company and the Purchaser hereby covenant as follows:

        5.1    Access Prior to the Closing.    The Company shall afford the
Purchaser and its counsel, accountants, investment bankers, investors and other
authorized agents and representatives (its "Advisors") reasonable access during
normal business hours upon reasonable prior notice to the Company's properties,
books, records and personnel in order that the Purchaser and its Advisors may
have the opportunity to make such reasonable investigations as they shall desire
to make of the affairs of the Company. The Company shall furnish, or shall cause
its accountants to furnish, such additional financial and operating data and
other information as the Purchaser or its Advisors shall from time to time
reasonably request, including, without limitation, all financial and operating
data as shall be necessary for verification of the accuracy of the Financial
Statements. The Company shall, upon the reasonable request of the Purchaser,
assist the Purchaser and its Advisors in contacting and communicating with
suppliers, customers, employees and Advisors of the Company.

        5.2    Confidentiality Prior to the Closing.    Except as required by
law or any securities exchange, each party hereto shall, and shall cause its
officers and Advisors to, hold in strict confidence, and not disclose to others
(except its Advisors) for any reason whatsoever, without the prior written
consent of the other party, any nonpublic information received by it from the
other party in connection with the transactions contemplated hereby and will not
use such information for any purpose in the event that no Closing occurs under
this Agreement. No party hereto shall communicate, directly or indirectly, to
any third party other than their respective employees, agents and Advisors any
of the terms, conditions and other aspects of this Agreement and the negotiation
and preparation hereof until the Closing has occurred or the negotiations
between the parties have terminated.

        5.3    Conduct Prior to Closing Date.    Except as otherwise
contemplated by this Agreement or permitted by the prior written consent of the
Purchaser, but without making any commitment on the Purchaser's behalf, prior to
the Closing Date the Company shall:

        (a)  conduct the Business and operations of the Company only in the
ordinary course, including, without limitation, maintaining inventories at
levels not in excess of those consistent with past practices;

        (b)  maintain the properties and assets of the Company in good condition
and repair, perform its obligations under all agreements to which it is a party
or by which it or any of its assets or properties are bound and maintain all of
its Permits in good standing;

        (c)  continue in effect the policies of insurance (or similar coverage)
referred to in Section 3.14;

        (d)  use reasonable efforts to preserve the business organization,
including the present work force, of the Company intact;

20

--------------------------------------------------------------------------------




        (e)  use reasonable efforts to keep available the services of the
present employees of the Company;

        (f)    use reasonable efforts to maintain and preserve the goodwill of
the suppliers, customers and others having business relations with the Company;
and

        (g)  consult with the Purchaser from time to time, upon the reasonable
request of the Purchaser, with respect to any actual or proposed conduct of
business by the Company.

        5.4    Prohibited Transactions Prior to Closing Date.    Except as
otherwise contemplated by this Agreement or permitted by the prior written
consent of the Purchaser, prior to the Closing Date the Company shall not:

        (a)  become a party to any agreement which, if it existed on the date
hereof, would be required to be listed in the Schedules pursuant to Sections
3.10, 3.11, 3.12, 3.14, 3.15, 3.17 or 3.24;

        (b)  do or permit to occur any of the things referred to in Section 3.9;

        (c)  modify or terminate any of the Assumed Contracts; or

        (d)  enter into any compromise or settlement of any Action relating to
any of the Purchased Assets.

        5.5    Employee and Customer Retention.    

        (a)  Purchaser or one of its Affilliates (e.g., En Pointe
Technologies, Inc.), shall offer employment to Joshua Tabin, Zora Tabin, Cory
Masters, Todd Smart and John Cebulski, the terms of which employment shall be
subject to good faith negotiation between Purchaser and such persons.

        (b)  The Company will be solely responsible for any severance,
commissions and other employee-related obligations incurred or relating to
services performed prior to the Closing, including without limitation, payment
of all accrued vacation pay and other amounts required by applicable law to be
paid to employees upon termination; provided, that the Company and Purchaser
will share equally the compensation payments and actual costs of employee
benefits under the arrangements existing as of July 31, 2002 required to be made
to each of Vincent Willas, Ilona Kreynis and Maxine Mitchell (excluding any
bonus compensation and any other non-ordinary compensation but including a
monthly salary of $10,000 for Vince Willas) with respect to the 90-day period
immediately following the Closing (but not including any severance payments or
other payments of any kind). The Company will use good faith efforts to cause
such portion of costs allocated to Purchaser to be reduced as soon as possible
after the Closing Date as the level of services that each such person provides
is reduced. If Purchaser or its Affilliate desires to employ or engage any of
such persons for longer than said 90-day period after the Closing, Purchaser or
its Affiliate will, at its sole discretion, negotiate with such person regarding
the terms and conditions of such employment or engagement.

        (c)  Purchaser and the Company will cooperate and use reasonable good
faith efforts both prior to and after the closing of this transaction to cause
(i) at least eighty-five percent (85%) of the employees of the Company to accept
employment with Purchaser or such Affiliate (including, without limitation,
those employees set forth on Schedule 2.2(v) attached hereto) and (ii) at least
eighty-five percent (85%) (by revenue) of the customers of the Company to be
retained by Purchaser after the Closing.

        5.6    Cooperation.    Each party shall use its reasonable efforts to
cause the transactions contemplated by this Agreement to be consummated. In this
regard, and without limiting the generality of the foregoing, the Company shall
use reasonable efforts to obtain all consents and approvals of third parties
listed on Schedule 3.5, and make all filings with and give all notices to
government agencies and

21

--------------------------------------------------------------------------------

third parties which may be necessary or reasonably required in order to
consummate the transactions contemplated by this Agreement. The Company shall
give prompt notice to the Purchaser, after receipt thereof by the Company, of
(i) any notice of, or other communication relating to, any default or event
which, with notice or the lapse of time or both, would become a default under
any indenture, instrument or agreement material to the Company or the
operations, condition (financial or otherwise) or prospects of the Company, to
which the Company is a party or by which the Company or its assets or properties
are bound, and (ii) any notice or other communication from or to any third party
alleging or stating that the consent of such third party is or may be required
in connection with the transactions contemplated by this Agreement.

        5.7    Exclusive Negotiations.    The Company acknowledges that
Purchaser has devoted and will devote time and incur substantial expense in
connection with conducting the business, financial and legal due diligence
investigations and drafting and negotiating this Agreement and all of the other
Related Agreements. In recognition of such investment by Purchaser, the Company
agrees that until the earlier of September 30, 2002, or the date on which
Purchaser notifies the Company in writing of its election to not proceed any
further with this transaction, the Company, directly or indirectly, through any
officer, director, employee, agent or otherwise, shall not (i) solicit, initiate
or encourage submission of proposals of offers from any Person or group relating
to any acquisition, purchase or option to purchase the outstanding stock or the
assets of the Company, or any equity interest in the Company, or any merger,
consolidation or business combination with the Company, or (ii) furnish to any
person or entity any information with respect to any of the foregoing.

        5.8    Bulk Sales Act.    The Company and Purchaser each hereby waive
compliance with the California Bulk Sales Act or any similar law of any other
jurisdiction, to the extent that it may be applicable to the transactions
contemplated hereby.

        5.9    Risk of Loss.    The Company shall retain all risk of
condemnation, destruction, loss or damage due to fire or other casualty with
respect to the Purchased Assets from the date of this Agreement until the
Closing. If the condemnation, destruction, loss or damage is such that the
operation of the Business is materially interrupted or curtailed or any of the
Purchased Assets are materially affected, then Purchaser shall have the right to
terminate this Agreement on written notice to the Company. If Purchaser
nonetheless elects to close, the Company shall immediately remit all net
condemnation proceeds or third party insurance proceeds to Purchaser and the
consideration set forth in Section 1.2 shall be adjusted at Closing to reflect
such condemnation, destruction, loss or damage to the extent that insurance or
condemnation proceeds are not sufficient to cover such condemnation,
destruction, loss or damage.

ARTICLE VI
CONDITIONS TO THE PURCHASER'S OBLIGATIONS

        Each and every obligation of the Purchaser under this Agreement to be
performed on or before the Closing Date shall be subject to the satisfaction, on
or before the Closing Date, of each of the following conditions:

        6.1    Representations and Warranties True.    The representations and
warranties of the Company contained herein, in the Schedules and Exhibits hereto
and in all certificates and other documents delivered by the Company to the
Purchaser pursuant hereto shall be true and accurate in all material respects as
of the date of this Agreement and as of the Closing Date with the same effect as
if made on and as of the Closing Date and the Company shall have delivered to
Purchaser a Certificate of the Secretary of the Company certifying to such
effect. The Company shall not have done or permitted to occur any of the things
referred to in Section 3.9 and the representations and warranties contained
therein shall be true and accurate in all material respects on and as of the
Closing Date.

22

--------------------------------------------------------------------------------




        6.2    Performance.    The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date, including, without limitation, those referred to in Article V and
the Company shall have delivered to Purchaser a Certificate of the Secretary of
the Company certifying to such effect.

        6.3    Consents.    All filings with and consents from government
agencies and third parties required to consummate the transactions contemplated
hereby, shall have been obtained by the Company, unless the failure to obtain
any such consent or make any such filing would not have an adverse effect on the
assets, properties, business, condition (financial or otherwise) or prospects of
the Company or the transactions contemplated hereby, or except to the extent
that making any such filing or obtaining any such consent has been waived in
writing by the Purchaser.

        6.4    Financial Condition.    In Purchaser's reasonable judgment, there
shall have been no material adverse affect on the business or financial
condition of the Company between the date hereof and the Closing Date.

        6.5    Documents and Actions.    The Company shall have executed and
delivered to the Purchaser this Agreement and the other Related Agreements and
shall have taken the actions contemplated by Section 2.3 hereof.

        6.6    Proceedings.    All corporate and other proceedings in connection
with the transactions contemplated by this Agreement, and all documents incident
thereto, shall be in form and substance reasonably satisfactory to the Purchaser
and its counsel, and the Purchaser shall have received all such originals or
certified or other copies of such documents as it may reasonably request.

        6.7    Absence of Litigation.    There shall be no Action pending or
threatened before any federal, state or local court, governmental agency or
regulatory body which seeks (a) to invalidate or set aside, in whole or in part,
this Agreement, (b) to restrain, prohibit, invalidate or set aside, in whole or
in part, the consummation of the transactions contemplated hereby or (c) to
obtain substantial damages in connection therewith.

        6.8    Possession of Purchased Assets.    The Company shall have fully
transferred to the Purchaser physical possession of all of the Purchased Assets
except for any laptop or desktop personal computers and related peripheral
equipment that are in the personal possession of employees of Seller that will
be hired by Purchaser.

        6.9    Employment by Purchaser of Certain Seller Employees.    Each of
the persons set forth on Schedule 2.2(v) attached hereto shall have accepted
employment with Purchaser on terms mutually acceptable to Purchaser and such
person and shall have executed and delivered to Purchaser a General Terms of
Employment document provided to such person by Purchaser (a copy of which has
previously been provided to Seller by Purchaser).

        6.10    Approval of Purchaser's Lenders.    Consummation of the
transactions contemplated hereby shall have been approved by each of Foothill
Capital Corporation and IBM Credit Corporation and consummation of such
transactions does not and will not result in a default, breach or violation of
any covenant made by Purchaser in any of its agreements with Foothill Capital
Corporation and IBM Credit Corporation.

23

--------------------------------------------------------------------------------



ARTICLE VII
CONDITIONS TO THE COMPANY?S OBLIGATIONS


        Each and every obligation of the Company under this Agreement to be
performed on or before the Closing Date shall be subject to the satisfaction, on
or before the Closing Date, of each of the following conditions:

        7.1    Representations and Warranties True.    The representations and
warranties of the Purchaser contained herein and in all certificates and other
documents delivered by the Purchaser to the Company pursuant hereto or in
connection with the transactions contemplated hereby shall be true and accurate
in all material respects as of the date of this Agreement and as of the Closing
Date with the same effect as if made on and as of the Closing Date and Purchaser
shall have delivered to the Company a Certificate of the Chief Financial Officer
of Purchaser certifying to such effect.

        7.2    Performance.    The Purchaser shall have performed and complied
in all material respects with all agreements, obligations and conditions
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date, including, without limitation, those referred to in Article V
and Purchaser shall have delivered to the Company a Certificate of the Chief
Financial Officer of Purchaser certifying to such effect.

        7.3    Documents and Actions.    The Purchaser shall have executed and
delivered to the Company this Agreement and the Related Agreements and shall
have taken the actions contemplated by Section 2.2.

        7.4    Absence of Litigation.    There shall be no Action pending or
threatened before any federal, state or local court, governmental agency or
regulatory body which seeks (a) to invalidate or set aside, in whole or in part,
this Agreement, (b) to restrain, prohibit, invalidate or set aside, in whole or
in part, the consummation of the transactions contemplated hereby or (c) to
obtain substantial damages in connection therewith.

        7.5    Employment Agreements.    Purchaser shall have executed and
delivered an employment agreement with Josh Tabin, in form and substance
mutually acceptable to Purchaser and Josh Tabin, and Purchaser shall have
executed and delivered an employment agreement with Zora Tabin, in form and
substance mutually acceptable to Purchaser and Zora Tabin.


ARTICLE VIII
CERTAIN TAX MATTERS AND POST-CLOSING COVENANTS


        8.1    Allocation of Tax Liability.    Any personal property taxes with
respect to the Purchased Assets that relate to a tax period beginning before the
Closing Date and ending after the Closing Date (a "Tax Overlap Period") shall be
apportioned between the Company and Purchaser on a per diem basis. Purchaser
shall cause any required tax returns with respect to such personal property
taxes to be filed for any Tax Overlap Period, and Purchaser shall pay, or cause
to be paid, all taxes shown as due on any such returns. The Company shall pay
Purchaser the Company's pro rata share of any such taxes due pursuant to the
filing of any such return within five (5) business days after receipt of notice
of such filing by Purchaser, which notice shall set forth in reasonable detail
the calculations regarding the Company's pro rata share of such taxes. Purchaser
shall not be responsible for any taxes with respect to any real property or
leases of real property.

        8.2    Cessation of Company Business.    From and after the Closing
Date, the Company shall cease to conduct any Business of any kind or nature,
other than paying for or otherwise duly providing for the full payment or
performance of any and all Excluded Liabilities, pursuing the expedient
collection of accounts receivable and taking such other actions as may be
necessary to wind-up the business and affairs of the Company and to liquidate
and dissolve the Company. The Company agrees that it shall not make any
dividends or liquidating or other distributions of all or any portion of the
Company's

24

--------------------------------------------------------------------------------


cash or other assets to or for the benefit of the shareholders of the Company
until all of the Company's liabilities have been properly discharged, and in no
event earlier than the date that is six (6) months after the Closing Date.

        8.3    Collection of Accounts Receivable.    Seller will have the right
to collect and retain any and all accounts receivable of the Company that were
invoiced prior the Closing Date. Purchaser agrees to use its commercially
reasonable efforts to aid Seller in collecting all accounts receivable invoiced
by Seller prior to the Closing Date and shall hold in trust for Seller's
benefit, and remit promptly to Seller, any amount it receives with respect to
such accounts receivable. Purchaser shall have the right to bill and collect all
accounts receivable arising out of or related to the performance of its
obligations under the agreements, contracts and commitments constituting the
Purchased Assets or otherwise with respect to the Business on and after the
Closing Date, and Seller shall not bill or collect, or attempt to bill or
collect, for any accounts receivables arising out of or related to the
performance of the obligations under the agreements, contracts and commitments
constituting the Purchased Assets or otherwise with respect to the Business on
and after the Closing Date. Seller agrees to reasonably cooperate with Purchaser
in collecting such accounts receivable (provided, that Seller shall not be
required to make any material out-of-pocket expenditures in doing so) and shall
hold in trust for Purchaser's benefit, and remit promptly to Purchaser, any
amounts it receives for such accounts receivable. Prior to and after the Closing
Date, the Company shall direct all customers of the Company to make payments on
all invoices issued by Purchaser on and after the Closing Date to an account
designated by Purchaser for receipt of all accounts receivable of the Business
arising on and after the Closing Date. If any checks, cash or other monies or
property of any kind with respect to such accounts receivable are received by
the Company on or after the Closing Date, the Company shall immediately endorse
such checks and tender such cash and other monies or property to Purchaser and
shall take any and all other actions and execute any and all other agreements,
documents and instruments as may reasonably be requested by Purchaser in order
to effectuate or facilitate such endorsement, tender or transfer. Until their
endorsement, transfer or tender to Purchaser, all such checks, cash or other
monies or property shall be deemed held in trust by the Company for the
exclusive benefit of Purchaser.

        8.4    Books and Records; Audit Right.    Unless otherwise consented to
in writing by the Purchaser, the Company shall not destroy, alter or otherwise
dispose of any original books or records of the Company prior to the Closing
Date without first offering to surrender such books and records to the Purchaser
and shall maintain such books and records in good condition in a reasonably
accessible location. Upon reasonable prior notice, Purchaser's employees, agents
and/or Advisors shall have access, at all reasonable times, to all of the
Company's personnel, books, records, correspondence, financial information,
receipts, vouchers, financial accounts, data stored in computer files or any
other media, and memoranda of every description for the purpose of verifying
Seller's compliance with the terms of this Agreement (including, without
limitation, Section 8.3 above). Seller shall maintain in a reasonably safe and
secure manner and preserve such documents, supporting data and accounting
records, etc. in a safe place for a period of two (2) years after the Closing
Date and Purchaser's employees, agents and/or Advisors shall have the right to
reproduce any of these documents. Upon reasonable prior notice and at reasonable
times, Purchaser will permit Seller and its Advisors access to Purchaser's
books, records, financial information, receipts, vouchers and financial accounts
with respect to the Business for the purpose of verifying the data and
calculations used in determining the Earn-Out Compensation.

        8.5    Transfer Taxes.    Purchaser and the Company shall each share
equally and be equally responsible for the payment of any and all transfer or
sales taxes arising in connection with the consummation of the transactions
contemplated hereby. In this regard, Purchaser shall pay, or cause to be paid,
all such transfer or sales taxes as due and the Company shall pay Purchaser the
Company's share of any such taxes due within five (5) business days after
receipt of notice of such payment by Purchaser.

25

--------------------------------------------------------------------------------


        8.6    Tabin URL.    Upon the Closing Date and for a period of one year
after the Closing Date, the Company will cause the Tabin URL to redirect all
Internet traffic to a URL to be determined by the Purchaser prior to the Closing
Date and shall not use the Tabin URL for any other purpose. After such one-year
period, the Company or Joshua Tabin may use the Tabin URL solely for personal
purposes of Joshua Tabin or to the extent such use will not breach any
obligation of the Company under this Agreement or any agreement of the Company
or Joshua Tabin entered into in connection herewith.

        8.7    Full Release of Liens Against Purchased Assets.    On or prior to
October 31, 2002, Seller shall deliver to Purchaser evidence satisfactory to
Purchaser that the liens, encumbrances and security interests of each of
(i) LaSalle Bank, N.A.; (ii) Deutsche Financial Services Corp.; (iii) IBM Credit
Corp.; (iv) Deerbart Financial Services Co./Mid America Bank; (v) Ingram Micro;
and (vi) American National Bank and Trust with respect to any of the Purchased
Assets evidenced by UCC Financing Statements filed in any and all jurisdictions,
together with any security agreements and other documents and instruments
related thereto, and all indebtedness, obligations and liabilities of any kind
or nature whatsoever associated with such liens, encumbrances and security
interests and such security agreements and other documents and instruments
related thereto have been fully and forever released and terminated (if and to
the extent not released and terminated on or prior to the Closing Date),
including, but not be limited to, copies of UCC Termination Statements as filed
in all jurisdictions necessary in order to terminate the UCC Financing
Statements filed against Seller in any and all jurisdictions.


ARTICLE IX
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


        9.1    Survival of Representations and Warranties
True.    Notwithstanding (a) the making of this Agreement or any Related
Agreement, (b) any examination made by or on behalf of the parties hereto and
(c) the Closing hereunder, (x) the representations and warranties of the Company
and the Purchaser contained in this Agreement, or in any document delivered
pursuant to the provisions of this Agreement, shall survive the Closing for a
period of 24 months, except for the representations and warranties made in
Section 3.10 (Title to Properties; Encumbrances), Section 3.19 (Environmental
Matters) and Section 3.27 (Tax Returns and Payments), which in each case shall
survive until the expiration of the applicable statute of limitations for the
underlying cause of action plus six months and (y) the covenants and agreements
required to be performed after the Closing or pursuant to Article V of this
Agreement (unless noncompliance with those covenants contained in Article V was
waived in writing at the Closing) shall survive until fully performed or
fulfilled. No action may be brought with respect thereto after such date;
provided, however, that if, prior to such date, one party has notified the other
party of a claim for indemnity under this Article IX (whether or not formal
legal action shall have been commenced based upon such claim), such claim shall
continue to be subject to indemnification in accordance with this Article IX.

        9.2    Indemnification.    

        (a)  Subject to Section 9.1 above, from and after the Closing, the
Company shall indemnify and save harmless the Purchaser and its officers,
directors, shareholders, successors and assigns (collectively, the "Purchaser
Indemnified Party") from and against any loss, claim, liability, damage,
punitive damages, remedial costs, civil and criminal penalties or expenses or
other damages of any kind or nature, including reasonable attorneys' fees
incurred by such Purchaser Indemnified Party or the Business in connection with
any of the foregoing (collectively, the "Damages"), arising out of (i) the
failure by the Company to perform any covenant or agreement required to be
performed by it in this Agreement or in any Related Agreement (unless
noncompliance with such covenant or agreement in such specific instance was
waived in writing by the Purchaser at the Closing); (ii) the failure of the
Company to pay, perform or satisfy any obligation under any pension, retirement,
severance, welfare, deferred compensation, bonus or other incentive plan, or
other employee

26

--------------------------------------------------------------------------------

benefit program, arrangement, agreement or understanding, or medical, vision,
dental or health plan, or life insurance or disability plan, retiree medical
plan or any other employee benefit plans, including, without limitation, any
"employee benefit plan" (as defined in Section 3(3) of ERISA) or any
"multiemployer plans" (as defined in Section 3(37) of ERISA), or any "employee
welfare plan" (as defined in Section 3(i) of ERISA) or any other plans, programs
or arrangements of any kind to which the Company contributes or is a party or by
which it is bound or under which it may have liability and under which employees
or former employees of the Company (or their beneficiaries) are eligible to
participate or derive a benefit, on or before the Closing Date; (iii) any
judgments, orders or decrees entered in any lawsuit or proceeding or Actions
against the Company arising out of activities undertaken by the Company on or
prior to the Closing Date, including, without limitation, Actions for
(A) personal injury, products liability, liability for services rendered or
breach of warranty arising from products or goods final-tested or shipped by the
Company or services rendered by the Company involving or relating to the
Company, any of its assets, properties or rights, including the Actions set
forth on Schedule 3.13; (B)  noncompliance by the Company with any Environmental
Law; (C) the release into the environment of any pollutant, toxic or hazardous
material or waste generated by the Company or the Business, whether or not
occurring at or on a site owned, leased or operated by the Company; or
(D) without limiting the generality of the foregoing, any Actions or threatened
Actions that may be asserted against the Company and any other Actions arising
out of the Company's operations on or prior to the Closing Date; (iv) the
Company's noncompliance with any federal, state or local laws, rules,
regulations, standards and requirements, on or prior to the Closing Date;
(v) the failure of the Company to pay promptly any federal, state, local or
foreign taxes of the Company (including, without limitation, all taxes of any
kind or nature and all interest, additions to tax and penalties thereon) claimed
or assessed for any taxable period ended on or prior to the Closing Date;
(vi) any Actions, claims, demands, grievances or disputes brought or initiated
by third parties against the Purchaser or any of its Affiliates in connection
with the failure of the Company to pay any customer, supplier or vendor of the
Company the value of any account payable or trade payable shown on the Financial
Statements or incurred by the Company on or prior to the Closing Date in
accordance with terms and conditions of payment with respect to such account
payable or trade payable or any other liabilities of the Company which existed
and were not disclosed to the Purchaser prior to the Closing Date; or (vii) any
breach of warranty or misrepresentation in this Agreement or any Related
Agreement (including the Schedules hereto) made by or on behalf of the Company
and not waived in writing by the Purchaser.

        (b)  Subject to Section 9.1 above, from and after the Closing, Purchaser
shall indemnify and save harmless the Company and its officers, directors,
shareholders, successors and assigns (collectively, the "Company Indemnified
Party") from and against any Damages (which term shall not apply to any failure
of Purchaser to realize any Gross Profit or Net Income from the Company
Post-Closing Business for any period), arising out of (i) the failure by
Purchaser to perform any covenant or agreement required to be performed by it in
this Agreement or in any Related Agreement (unless noncompliance with such
covenant or agreement in such specific instance was waived in writing by the
Company at the Closing); (ii) any judgments, orders or decrees entered in any
lawsuit or proceeding or Actions against Purchaser arising out of activities
undertaken by Purchaser after the Closing Date, including, without limitation,
any Actions or threatened Actions that may be asserted against Purchaser and any
other Actions arising out of Purchaser's operation of the Business after the
Closing Date; (iii) Purchaser's noncompliance with any federal, state or local
laws, rules, regulations, standards and requirements, after the Closing Date; or
(iv) any breach of warranty or misrepresentation in this Agreement or any
Related Agreement made by or on behalf of Purchaser and not waived in writing by
the Company.

        (c)  The Purchaser or Company Indemnified Party, as the case may be,
shall notify the Company within a reasonable period of time after becoming aware
of, and shall provide to the

27

--------------------------------------------------------------------------------




Company as soon as practicable thereafter all information and documentation
necessary to support and verify, any Damages which the Purchaser or Company
Indemnified Party, as the case may be, shall have determined has given or could
give rise to a claim for indemnification hereunder.

        (d)  All claims for indemnity under this Article IX shall be paid on
demand in immediately available funds in U.S. dollars. At the Purchaser's
option, in lieu of payment in cash, Purchaser shall have the absolute right in
Purchaser's sole discretion to setoff, in part or in full, against all or any
portion of the payments due to the Company pursuant to the Closing Note and
against all or any portion of any Earn-Out Compensation which becomes due and
payable to the Company in accordance with the terms of this Agreement the full
amount of any claim for indemnity pursuant to the provisions of Section 9.2.
Notwithstanding anything to the contrary set forth herein, neither Purchaser nor
the Company shall have any liability for indemnification under this Article IX
until the total of all amounts for which indemnification is sought under this
Article IX exceeds Ten Thousand Dollars ($10,000), and then only to the extent
such total amount exceeds Ten Thousand Dollars ($10,000).

        (e)  The Purchaser or Company Indemnified Party, as the case may be,
shall notify the indemnifying party with reasonable promptness of its discovery
of any matter giving rise to a claim of indemnity or setoff pursuant to this
Agreement. With respect to any third party claim or action that could give rise
to indemnity under this Agreement, the indemnifying party shall be entitled to
assume the defense thereof with counsel satisfactory to the Purchaser or Company
Indemnified Party, as the case may be, provided, that upon the request of the
Purchaser or Company Indemnified Party, as the case may be, the indemnifying
party provides reasonable evidence of its ability to perform its obligations
under this Section 9.2. After notice from indemnifying party to the Purchaser or
Company Indemnified Party, as the case may be, of its election so to assume the
defense thereof, the indemnifying party shall not be liable to the Purchaser or
Company Indemnified Party, as the case may be, under the foregoing indemnity
agreement for any legal or other expenses subsequently incurred by the Purchaser
or Company Indemnified Party, as the case may be, in connection with the defense
thereof other than (i) those relating to investigation or the furnishing of
documents or witnesses and (ii) all reasonable fees and expenses of separate
counsel retained by such Purchaser or Company Indemnified Party, as the case may
be, if (A) the indemnifying party and the Purchaser or Company Indemnified
Party, as the case may be, shall have agreed to the retention of such counsel or
(B) counsel to the Purchaser or Company Indemnified Party, as the case may be,
shall have concluded reasonably that the representation of the indemnifying
party and the Purchaser or Company Indemnified Party, as the case may be, by the
same counsel would be inappropriate due to actual or potential differing
interests between them in the conduct of the defense of such action. Promptly
after receipt by a Purchaser or Company Indemnified Party, as the case may be,
of notice of the commencement of any action to which the indemnifying party is
not a party, such Purchaser or Company Indemnified Party, as the case may be,
shall, if such claim in respect thereof is to be made against the indemnifying
party pursuant to this Agreement, notify the indemnifying party in writing of
the commencement thereof, but the failure or delay in so notifying the
indemnifying party shall not relieve the indemnifying party of its obligations
to indemnify the Purchaser or Company Indemnified Party, as the case may be,
pursuant to the terms of this Agreement. The Purchaser or Company Indemnified
Party, as the case may be, shall keep the indemnifying party reasonably informed
of the progress of any such action and shall not enter into any settlement of
any such action without the prior written consent of the indemnifying party,
which consent shall not be unreasonably withheld or delayed.

28

--------------------------------------------------------------------------------







ARTICLE X
TERMINATION


        10.1    Termination.    This Agreement may be terminated at any time
prior to the Closing Date:

        (a)  by the mutual consent of the Purchaser and the Company;

        (b)  by either the Purchaser or the Company, upon written notice, if
there has been a material misrepresentation or any breach on the part of the
other party hereto in the representations, warranties or covenants contained in
this Agreement which is not cured within ten (10) business days after such other
party has been notified of the intent to terminate this Agreement pursuant to
this subsection (b); or

        (c)  by either the Purchaser or the Company if the Closing has not
occurred by September 30, 2002.

        10.2    Effect of Termination.    If this Agreement is terminated as
expressly permitted under Section 10.1, such termination shall be the sole
remedy and this Agreement shall forthwith become void (except for Section 5.2
and Section 11.3) and there shall be no liability on the part of the Company or
the Purchaser or any of their respective Affiliates; provided, however, that if
such termination shall result from the willful breach by a party hereto of its
obligations under this Agreement, such party shall be fully liable for any and
all damages, costs and expenses sustained or incurred by the other party as a
result of such breach. If this Agreement is terminated without a Closing, the
Company shall return promptly to the Purchaser all documents, work papers and
other materials of the Purchaser furnished or made available to the Company or
its Advisors, and all copies thereof, and no such information, documents, work
papers or other materials received by the Company shall be revealed to any third
party or used for the advantage of the Company or any other party; and the
Purchaser shall return promptly to the Company all documents, work papers and
other material of the Company furnished or made available to the Purchaser or
its Advisors, and all copies thereof, and no such information, documents, work
papers or other materials received by the Purchaser shall be revealed to any
third party or used for the advantage of the Purchaser or any other party.

ARTICLE XI
MISCELLANEOUS PROVISIONS

        11.1    Public Announcements.    Except as required by law and except as
the Company and the Purchaser shall authorize in writing, the parties hereto
shall not, and shall cause their respective officers, directors, employees,
Affiliates and Advisors not to, disclose any matter or matters relating to this
transaction to any person not an officer, director, employee, Affiliate or
Advisor of such party.

        11.2    Amendment; Waiver.    Neither this Agreement, nor any of the
terms or provisions hereof, may be amended, modified, supplemented or waived,
except by a written instrument signed by the parties hereto (or, in the case of
a waiver, by the party granting such waiver). No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. No failure of either party hereto to insist upon strict
compliance by the other party with any obligation, covenant, agreement or
condition contained in this Agreement shall operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. Whenever this Agreement
requires or permits consent by or on behalf of any party hereto, such consent
shall be given in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 11.2.

        11.3    Fees and Expenses.    Except as otherwise provided in this
Agreement, each of the parties hereto shall bear and pay its own costs and
expenses incurred in connection with the origin, preparation, negotiation,
execution and delivery of this Agreement and the agreements, instruments,
documents and transactions referred to in or contemplated by this Agreement
(whether or not such

29

--------------------------------------------------------------------------------


transactions are consummated) including, without limitation, any fees, expenses
or commissions of any of its Advisors, attorneys, accountants, agents, finders
or brokers. The Purchaser shall indemnify the Company against any claims of
third parties for any brokerage, finder's, agent's or similar fees or
commissions in connection with the transactions contemplated hereby insofar as
such claims are alleged to be based on arrangements or contacts made by, to or
with the Purchaser or its Advisors or representatives. The Company shall
indemnify the Purchaser against all such claims insofar as they are alleged to
be based on arrangements or contacts made by, to or with the Company or its
Advisors or representatives.

        11.4    Notices.    

        (a)  All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing (including telefax,
telegraphic, telex or cable communication) and mailed, telefaxed, telegraphed,
telexed, cabled or delivered:

          (i)  If to the Company, to:

Tabin Corporation
619 South LaSalle Street
Chicago, IL 60605
Attn: Joshua Tabin
Facsimile no.: (312) 588-1411

with a copy (which shall not constitute notice to the Company) to:

Much, Shelist, Freed, et al.
200 North LaSalle Street
Chicago, IL 60601-1095
Attention: Joel Polisky, Esq.
Facsimile No.: (312) 621-1750

        (ii)  If to the Purchaser, to:

En Pointe Technologies Sales, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attn: Kevin Ayers
Facsimile no.: (310) 725-1185

with a copy (which shall not constitute notice to the Purchaser) to:

Rutan & Tucker, LLP
611 Anton Blvd., Suite 1400
Costa Mesa, California 92626-1931
Attention: Kent M. Clayton, Esq.
Facsimile No.: (714) 546-9035

        (b)  All notices and other communications required or permitted under
this Agreement which are addressed as provided in this Section 11.4 (i) if
delivered personally against proper receipt or by confirmed telefax or telex,
shall be effective upon delivery and (ii) if delivered (A) by certified or
registered mail with postage prepaid, (B) by Federal Express or similar courier
service with courier fees paid by the sender or (C) by telegraph or cable, shall
be effective two business days following the date when mailed, couriered,
telegraphed or cabled, as the case may be. Either party may from time to time
change its address for the purpose of notices to that party by a similar notice
specifying a new address, but no such change shall be deemed to have been given
until it is actually received by the party sought to be charged with its
contents.

30

--------------------------------------------------------------------------------

        11.5    Assignment.    This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned by any party
hereto without the prior written consent of the other parties; provided,
however, that the Purchaser may assign this Agreement to any of its Affiliates
or any entity who by merger, consolidation, purchase or sale subsequently
acquires Purchaser or becomes an Affiliate without the prior consent of the
Company if such Affiliate or entity agrees in writing to assume all of
Purchaser's obligations under this Agreement and to be subject to and bound by
all of the terms and conditions hereof. Any assignment which contravenes this
Section 11.5 shall be void ab initio.

        11.6    Governing Law.    This Agreement and the legal relations between
the parties hereto shall be governed by and construed in accordance with the
internal laws of the State of California, without giving effect to the conflicts
of laws principles thereof.

        11.7    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

        11.8    Headings.    The headings contained in this Agreement are for
convenience of reference only and shall not constitute a part hereof or define,
limit or otherwise affect the meaning of any of the terms or provisions hereof.

        11.9    Entire Agreement.    This Agreement (which defined term includes
the Schedules and Exhibits to this Agreement) embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior agreements, commitments, arrangements,
negotiations or understandings, whether oral or written, between the parties
with respect thereto. There are no agreements, covenants, undertakings,
representations or warranties with respect to the subject matter of this
Agreement other than those expressly set forth or referred to herein. This is an
integrated agreement.

        11.10    Severability.    Each term and provision of this Agreement
constitutes a separate and distinct undertaking, covenant, term and/or provision
hereof. In the event that any term or provision of this Agreement shall be
determined to be unenforceable, invalid or illegal in any respect, such
unenforceability, invalidity or illegality shall not affect any other term or
provision of this Agreement, but this Agreement shall be construed as if such
unenforceable, invalid or illegal term or provision had never been contained
herein. Moreover, if any term or provision of this Agreement shall for any
reason be held to be excessively broad as to time, duration, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent permitted under applicable law as it shall then exist.

        11.11    No Third Party Beneficiaries.    Nothing in this Agreement is
intended, nor shall anything in this Agreement be construed, to confer any
rights, legal or equitable, in any Person (other than the parties hereto and
their respective heirs, distributees, beneficiaries, executors, successors and
assigns), including, without limitation, any employee of the Company or any
beneficiary of such employee.

        11.12    Arbitration.    Any dispute arising out of this Agreement or
the Closing Note, or the performance or breach hereof or thereof, shall be
resolved by binding arbitration under the Commercial Arbitration Rules (the "AAA
Rules") of the American Arbitration Association (the "AAA"). This arbitration
provision is expressly made pursuant to and shall be governed by the Federal
Arbitration Act, 9 U.S.C. Sections 1-14. The parties agree that pursuant to
Section 9 of the Federal Arbitration Act, a judgment of a United States District
Court shall be entered upon the award made pursuant to the arbitration. A panel
of three arbitrators, who shall have the authority to allocate the costs of any
arbitration initiated under this Section, shall be selected according to the AAA
Rules within ten (10) days of the submission to the AAA of the response to the
statement of claim or the

31

--------------------------------------------------------------------------------


date on which any such response is due, whichever is earlier. The arbitrators
shall be required to furnish to the parties to the arbitration a preliminary
statement of the arbitrators' decision that includes the legal rationale for the
arbitrators' conclusion and the calculations pertinent to any damage award being
made by the arbitrators. The arbitrators shall then furnish each of the parties
to the arbitration the opportunity to comment upon and/or contest the
arbitrators' preliminary statement of decision either, in the discretion of the
arbitrators, through briefs or at a hearing. The arbitrators shall render a
final decision following any such briefing or hearing. The arbitrators shall
decide the amount and extent of pre-hearing discovery which is appropriate. The
arbitrators shall have the power to enter any award of monetary and/or
injunctive relief (including the power to issue permanent injunctive relief and
also the power to reconsider any prior request for immediate injunctive relief
by any party and any order as to immediate injunctive relief previously granted
or denied by a court in response to a request therefor by any party), including
the power to render an award as provided in Rule 4 5 of the AAA Rules; PROVIDED,
HOWEVER, THAT ANY AWARD SHALL NOT INCLUDE CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES. The arbitrators shall award the prevailing party its costs
and reasonable attorneys' fees; provided, however, that the arbitrators shall
not award attorneys' fees to a prevailing party if the prevailing party received
a settlement offer unless the arbitrators' award to the prevailing party is
greater than such settlement offer without taking into account attorneys' fees
in the case of the settlement offer or the arbitrators' award. Any arbitration
shall be held in Orange County, California, for any claim brought by the
Company, and in Chicago, Illinois, for any claims brought by the Purchaser. In
addition to the above courts, the arbitration award may be enforced in any court
having jurisdiction over me parties and the subject matter of the arbitration.

        11.13    Attorneys' Fees.    In the event that any action or proceeding
is commenced by any party hereto for the purpose of enforcing any provision of
this Agreement, the parties to such action or proceeding may receive as part of
any award, judgment, decision or other resolution of such action or proceeding
their costs and reasonable attorneys? fees as determined by the person or body
making such award, judgment, decision or resolution. Should any claim hereunder
be settled short of the commencement of any such action or proceeding, the
parties in such settlement shall be entitled to include as part of the damages
alleged to have been incurred reasonable costs of attorneys or other
professionals in investigation or counseling on such claim.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

"PURCHASER":   EN POINTE TECHNOLOGIES SALES, INC.
 
 
 
      By:     

--------------------------------------------------------------------------------

Kevin Ayers, CFO
 
 
 
  "COMPANY":   TABIN CORPORATION
 
 
 
      By:     

--------------------------------------------------------------------------------

Joshua Tabin, President and CEO


32

--------------------------------------------------------------------------------


LIST OF SCHEDULES


Schedule 1.1 (g) Tangible Assets to be Purchased by Purchaser
Schedule 1.1(h)
Inventory to be Purchased by Purchaser
Schedule 1.4
Assumed Contracts
Schedule 2.2(v)
Employees to be Hired by Purchaser
Schedule 1.5
Excluded Liabilities
Schedule 3.2
Capitalization Schedule
Schedule 3.5
Consents and Approvals
Schedule 3.6
Subsidiaries
Schedule 3.9
Certain Changes
Schedule 3.10
Liens
Schedule 3.11
Leases
Schedule 3.12
Intellectual Property
Schedule 3.14
Insurance
Schedule 3.15
Employment Contracts
Schedule 3.17
Employee Benefit Plans
Schedule 3.21
Permits, Licenses and Authorizations
Schedule 3.24
Transactions with Affiliates

--------------------------------------------------------------------------------


SCHEDULE 1.1(g)


Tangible Fixed Assets to be Purchased by Purchaser

Description


--------------------------------------------------------------------------------

  G/L Code

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

Computer Equipment   1600   $ 89,431.00
Office Equipment
 
1620
 
$
26,464.00
Vehicle
 
1630
 
$
29,105.00
TOTAL
 
 
 
$
145,000.00

--------------------------------------------------------------------------------


SCHEDULE 1.1(h)


Inventory to be Purchased by Purchaser

        [To be agreed upon by Seller and Purchaser on or prior to the Closing
Date]

--------------------------------------------------------------------------------


SCHEDULE 1.4


Assumed Contracts

        Agreement (No. 2002-YMCA-001) effective April 1, 2002 with YMCA of
Metropolitan Chicago.

--------------------------------------------------------------------------------



SCHEDULE 2.2(v)


Employees to be Hired by Purchaser

Joshua Tabin
Zora Tabin
Cory Masters
Todd Smart
John Cebulski
Andrea Angulo
John Beasley
Lisa Benjamin
Kimbal Binder
Jeb Carter
John Cebulski
Jonathan Erlich
Danyel Fitzgerald
George Garces
Rusty Hollis
Kyu Hur
Mark Johnson
Brent Kongabel
Ted Miller
Chris Olsen
Ron Schankin
Patrick Torney
Nathan Ware
Mike Wejrowski
Tony Zenner
Sophia Zuganelis
Carl Arroyo
Alberto Barrios
Patrick Crawford   Nevin Greenberg
Joseph Kristufek
Darren Parker
Ernesto Saucedo
Craig Wassel
Nick Keay
Jon Mathiesen
Laurence Goldwin
Lorenzo Johnson
John Sniffen
Alan Shipman
Doug Ciota
Joe Martinez
Mark Schilling


--------------------------------------------------------------------------------


SCHEDULE 1.5


Excluded Liabilities

        All lease agreements of any kind with respect to offices or other
premises leased by the Company or to which any of the Purchased Assets is
otherwise subject or which is otherwise associated with the Business (including
without limitation those identified on Schedule 3.11, which is incorporated
herein by this reference).

        Any outstanding options to acquire securities of the Company, any stock
appreciation rights or similar rights granted by the Company and any deferred
compensation payment arrangements or other arrangements made by the Company.

        The liens, encumbrances and security interests of each of (i) LaSalle
Bank, N.A.; (ii) Deutsche Financial Services Corp.; (iii) IBM Credit Corp.;
(iv) Mid America Bank; (v) Ingram Micro; and (vi) American National Bank and
Trust evidenced by UCC Financing Statements filed in any and all jurisdictions,
together with any security agreements and other documents and instruments
related thereto, and all indebtedness, obligations and liabilities of any kind
or nature whatsoever associated with such liens, encumbrances and security
interests and such security agreements and other documents and instruments
related thereto.

        All contracts, commitments and instruments of the Company reflecting
indebtedness to any bank or financial institution or other obligations for
borrowed money or for any other indebtedness or guarantees thereof, all
shareholder and employee loans and all accounts payable of the Company.

        All Liabilities arising out of or resulting from the Company's
employment of its employees and/or any Employee Benefit Plans and all
employee-related obligations of the Company, including, without limitation, any
severance, commissions, all accrued vacation pay and other amounts required by
applicable law to be paid to employees upon termination.

        All items disclosed on Schedule 3.9, Schedule 3.10, Schedule 3.14,
Schedule 3.15, Schedule 3.21 and Schedule 3.24 which are incorporated herein by
this reference.

--------------------------------------------------------------------------------


SCHEDULE 3.2


Capitalization Schedule

        The Company has or may have granted the rights to twenty percent (20%)
of the proceeds of the sale of the Business by the Company to the following
persons (with the remaining eighty percent (80%) of the proceeds of the sale of
the Business by the Company retained by the sole shareholder of the Company,
Joshua Tabin):

Vincent Willas
Andrea Angulo
Clare Briggs
Allison Jones
Ilona Kreynis
Maxine Mitchell
John Beasley
Lisa Benjamin
Kimbal Binder
Jeb Carter
John Cebulski
Jonathan Erlich
Danyel Fitzgerald
George Garces
Regina Garrett
Rusty Hollis
Kyu Hur
Mark Johnson
Brent Kongabel
Joe Martinez
Cory Masters
Ted Miller
Chris Olsen
Ron Schankin
Todd Smart
Patrick Torney
Nathan Ware
Mike Wejrowski
Tony Zenner
Sophia Zuganelis
Carl Arroyo
Alberto Barrios
Patrick Crawford
Bob Eckl   Nevin Greenberg
Joseph Kristufek
Darren Parker
Ernesto Saucedo
Craig Wassel
Nick Keay
Jon Mathiesen
Martin Benavidez
Mike Gertin
Laurence Goldwin
Arthur Standard
Wing Yuen
James Shaw
Priscilla Huang
Keith Kouzmanoff
Mark Flynn
Jonathan VanDerMeer
Todd Short
Edward Jurinek
Rocio Costillo
Amy Ver Huel
Tom Grove
Nicole Heinrich
Jen Vignola
Jason Werner
Larry Carter
Joseph Ehmann
Jeffrey Floyd
Peter Nanos
Robert Sandri
Michael Flowers
Lorenzo Johnson
Paul Garklavs
Kristy Kornmann   Dan Galati
Jeffrey Hassel
Robert Phariss
Michael Gertzberg
David Hardin
Dell Rico Jackson
Vicki Taylor
Max Balagatas
Don Bob
James Oberweis Sr.
Ken Peters
Robert McLennan
Darren Guccione


--------------------------------------------------------------------------------


SCHEDULE 3.5


Consents and Approvals

        Evidence satisfactory to Purchaser that the liens, encumbrances and
security interests of each of (i) LaSalle Bank, N.A.; (ii) Deutsche Financial
Services Corp.; (iii) IBM Credit Corp.; (iv) Mid America Bank; (v) Ingram Micro;
and (vi) American National Bank and Trust evidenced by UCC Financing Statements
filed in any and all jurisdictions, together with any security agreements and
other documents and instruments related thereto, and all indebtedness,
obligations and liabilities of any kind or nature whatsoever associated with
such liens, encumbrances and security interests and such security agreements and
other documents and instruments related thereto are terminated.

        Evidence satisfactory to Purchaser of the immediate payment in full of
all indebtedness of the Company owed to (i) IBM Credit Corp.; (ii) Mid America
Bank; and (iii) Ingram Micro.

        Evidence of the complete termination by each of 619 S. LaSalle, LLC and
the Company of the Industrial Loft Lease commencing June 1, 2001 and ending
June 30, 2008 by and between Tabin Corporation, as Lessee, and 619 S. LaSalle,
LLC, as Lessor.

        Evidence satisfactory to Purchaser that any and all remaining payments
with respect to any and all lease agreements, understandings or commitments
pertaining to any of the Purchased Assets (including without limitation those
listed on Schedule 3.11 hereto) have been made by Seller and that the purchase
price therefor has been paid in full by Seller (other than with respect to any
real property lease).

--------------------------------------------------------------------------------



SCHEDULE 3.6


Subsidiaries

        The Company has made an investment of $21,150 in a partnership/joint
venture known as WiTH. Purchaser shall not have any economic or legal rights,
benefits, liabilities or obligations with respect to the foregoing terms,
conditions or disclosures set forth on this Schedule 3.24.

        The Company has no corporate subsidiaries.

--------------------------------------------------------------------------------


SCHEDULE 3.9


Certain Changes

        None

--------------------------------------------------------------------------------


SCHEDULE 3.10


Liens

        The liens, encumbrances and security interests of each of (i) LaSalle
Bank, N.A.; (ii) Deutsche Financial Services Corp.; (iii) IBM Credit Corp.;
(iv) Mid America Bank; (v) Ingram Micro; and (vi) American National Bank and
Trust evidenced by UCC Financing Statements filed in any and all jurisdictions,
together with any security agreements and other documents and instruments
related thereto, and all indebtedness, obligations and liabilities of any kind
or nature whatsoever associated with such liens, encumbrances and security
interests and such security agreements and other documents and instruments
related thereto.

--------------------------------------------------------------------------------


SCHEDULE 3.11


Leases

        Industrial Loft Lease commencing June 1, 2001 and ending June 30, 2008
by and between Tabin Corporation, as Lessee, and 619 S. LaSalle, LLC, as Lessor.

        [Additional disclosures of vehicle lease(s) and personal property leases
to be provided by the Company prior to the Closing Date]

--------------------------------------------------------------------------------



SCHEDULE 3.12


Intellectual Property

        Registered Service Mark "Tabin" (words, letters or in typed form),
Serial No. 76/159846, filed with the United States Patent and Trademark Office
on November 6, 2000.

        Registered Service Mark "Tabin the Answer for Business Technology"
(words, letters or numbers and design), Series No. 76/1599843, filed with the
United States Patent and Trademark Office on November 6, 2000.

--------------------------------------------------------------------------------


SCHEDULE 3.14


Insurance

        First Penn Life Insurance Policies on Joshua Tabin ($1 million coverage)
and Vincent Willas ($500,000 coverage).

        Kemper Insurance Policies with respect to: (i) commercial use van;
(ii) commercial use Volkswagon Beetle; (iii) worker's compensation coverage; and
(d) general liability coverage.

        CNA credit insurance

        Employee Benefit Plans set forth on Schedule 3.17.

--------------------------------------------------------------------------------


SCHEDULE 3.15


Employment Contracts

        Employment Agreement dated January 1, 1998, by and between Vincent
Willas and the Company.

--------------------------------------------------------------------------------


SCHEDULE 3.17


Employee Benefit Plans

        Employment Agreement dated January 1, 1998, by and between Vincent
Willas and the Company.

        MED125 Election Plan

        Blue Cross/Blue Shield Health and Vision Insurance Plan

        Humana Employee Dental Coverage Plan

        Unum Employee Life/ADD/STD Insurance Plan

        Phantom Stock Plan (see Schedule 3.2 above)

        Paid Vacation Policy (per Employee Handbook)

        Paid Personal Day/Sick Day Policy (per Employee Handbook)

        Career/Education Policy (per Employee Handbook)

        Star Award Policy (per Employee Handbook)

        Tabin Award Program—Tabinite of the Year (per Employee Handbook)

--------------------------------------------------------------------------------


SCHEDULE 3.21


Permits, Licenses and Authorizations

        Business License (License No. 1226066) from the City of Chicago

        Certificate of Registration (Sales and Use Tax) from the Illinois
Department of Revenue (No. 2796-3561)

--------------------------------------------------------------------------------


SCHEDULE 3.24


Transactions with Affiliates

        The Company has a management fee and rent commission arrangement with
619 S. LaSalle LLC and is a party to an Industrial Loft Lease commencing June 1,
2001 and ending June 30, 2008 by and between Tabin Corporation, as Lessee, and
619 S. LaSalle, LLC, as Lessor. In addition, the Company has an arrangement with
619 S. LaSalle LLC pursuant to which the Company incurs the payroll expenses on
behalf of 619 S. LaSalle LLC and is then reimbursed by 619 S. LaSalle LLC. 619
S. LaSalle LLC is limited liability company in which Joshua Tabin is a principal
and owner.

        The Company purchases products and items on behalf and from Tabin
Import, LLC. Tabin Import LLC is limited liability company in which Joshua Tabin
is a principal and owner.

        Joshua Tabin has made to the Company and/or obtained personal loans from
the Company from time to time totaling in the aggregate several hundred thousand
dollars. The Company has made loans to certain officers/employees of the Company
other than Joshua Tabin totaling approximately $60,000 as of December 31, 2001.

        Joshua Tabin has personally guaranteed the indebtedness of the Company
to each of (i) LaSalle Bank, N.A.; (ii) Deutsche Financial Services Corp.;
(iii) IBM Credit Corp.; (iv) Mid America Bank; (v) Ingram Micro; and
(vi) American National Bank and Trust.

        Purchaser shall not have any economic or legal rights, benefits,
liabilities or obligations with respect to the foregoing terms, conditions or
disclosures set forth on this Schedule 3.24.

--------------------------------------------------------------------------------


EXHIBIT A


Form of Closing Note and Parent Guarantee

[Attached]

--------------------------------------------------------------------------------


EXHIBIT B


Form of Lease Agreement

[Attached]

--------------------------------------------------------------------------------


EXHIBIT C


Form of Bill of Sale

[Attached]

--------------------------------------------------------------------------------


EXHIBIT D


Form of Non-Competition and Non-Solicitation Agreement

[To Be Attached]

--------------------------------------------------------------------------------


EXHIBIT E


Form of Waiver and Consent by Real Property Owner(s)

[To Be Attached]

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31
ASSET PURCHASE AGREEMENT
ARTICLE VII CONDITIONS TO THE COMPANY?S OBLIGATIONS
ARTICLE VIII CERTAIN TAX MATTERS AND POST-CLOSING COVENANTS
ARTICLE IX SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
ARTICLE X TERMINATION
LIST OF SCHEDULES
SCHEDULE 1.1(g)
SCHEDULE 1.1(h)
SCHEDULE 1.4
SCHEDULE 2.2(v)
SCHEDULE 1.5
SCHEDULE 3.2
SCHEDULE 3.5
SCHEDULE 3.6
SCHEDULE 3.9
SCHEDULE 3.10
SCHEDULE 3.11
SCHEDULE 3.12
SCHEDULE 3.14
SCHEDULE 3.15
SCHEDULE 3.17
SCHEDULE 3.21
SCHEDULE 3.24
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
